Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 1 of 32. PageID #: 4702




                     EXHIBIT 1
     Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 2 of 32. PageID #: 4703


 1                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
 2
 3       MATTHEW DICKSON, on behalf of )
         himself and others similarly              )
 4       situated                                  )
               Plaintiff                           )     CAUSE No. 5:18-cv-182
 5                                                 )
         VS.                                       )
 6                                                 )
         DIRECT ENERGY, LP, TOTAL                  )
 7       MARKETING CONCEPTS, LLC,                  )
         and SILVERMAN ENTERPRISES, LLC)
 8             Defendandts                         )
 9
10
11                     ORAL VIDEOTAPED ZOOM DEPOSITION OF
12                               MATTHEW DICKSON
13                                  MAY 14, 2020
14                                      VOLUME 1
15             ORAL VIDEOTAPED ZOOM DEPOSITION OF MATTHEW DICKSON,
16       produced as a witness at the instance of the Defendant
17       and duly sworn, was taken in the above-styled and
18       numbered cause on MAY 14, 2020, from 1:11 p.m. to
19       5:11 p.m., before Jill M. Vaughan, Certified Shorthand
20       Reporter in and for the State of Texas, reported by
21       computerized stenotype machine.                The witness appeared
22       remotely at 273 Troubadour, Northfield, Ohio.                  The
23       deposition was taken pursuant to the Federal Rules of
24       Civil Procedure and the provisions stated on the record
25       or attached hereto.

                                                                       Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 3 of 32. PageID #: 4704

 1             APPEARANCES
                                                                        1          THE VIDEOGRAPHER: Good afternoon. We are
 2
     FOR THE PLAINTIFF:                                                 2   now going on the record at 1:11 p.m. on March [sic]
 3
       Mr. Samuel Strauss (Zoom)
                                                                        3   14, 2020. This is Media Unit No. 1 of the remote
 4     TURKE & STRAUSS, LLP                                             4   video recorded deposition of Matthew Dickson taken by
       613 Williamson Street
 5     Suite 201
                                                                        5   the counsel for the defendant in the matter of Matthew
       Madison, WI 53703                                                6   Dickson versus Direct Energy, LP, Total Marketing
 6     608-237-1174
       sam@turkestrauss.com
                                                                        7   Concept, LLC and Silverman Enterprises, LLC, which is
 7                                                                      8   filed in the United States District Court for the
 8 FOR THE DEFENDANT DIRECT ENERGY:
 9   Mr. Michael D. "Matt" Matthews, Jr. (Zoom)                         9   Northern District of Ohio, Case No. 5:18-cv-182. My
     Mr. William Thomas               (Zoom)                           10   name is Erik Nelson, and I am the videographer. The
10   MCDOWELL HETHERINGTON
     1001 Fannin Street                                                11   court reporter is Jill Vaughan. We both represent
11   Suite 2700                                                        12   Veritext Legal Solutions. Counsel and all present,
     Houston, TX 77002
12   713-337-5580                                                      13   please state your appearance for the record.
     matt.matthews@mhllp.com                                           14          MR. YARDLEY: Tom Yardley for Silverman
13
14 FOR THE DEFENDANT:                                                  15   Enterprises.
15   Mr. Thomas Yardley (Zoom)                                         16          MS. WALSH: Christine Walsh on behalf of
     Ms. Christine Walsh (Zoom)
16   ROBBINSON SALOMON & PATT, LLC                                     17   Silverman Enterprises.
     180 North LaSalle Street                                          18          MR. MATTHEWS: My name is Matt Matthews with
17   Suite 3300
     Chicago, IL 60601                                                 19   the firm McDowell Hetherington on behalf of Direct
18   312-456-0184                                                      20   Energy.
     tyardley@rsplaw.com
19                                                                     21          MR. THOMAS: My name is Will Thomas also
20 ALSO PRESENT:                                                       22   with McDowell Hetherington on behalf of Direct Energy.
21   Erik Nelson, videographer (Zoom)
22   Christina Dillard, In-house Direct Energy (Zoom)                  23          MR. STRAUSS: My name is Samuel Strauss.
23
                                                                       24   I'm at the law firm of Turke & Strauss, and I
24
25                                                                     25   represent Matt Dickson and the plaintiff class.
                                                              Page 2                                                          Page 4

 1             INDEX                         PAGE                       1          MR. MATTHEWS: And also participating just
 2 Appearances .............................   2                        2   by phone is Christina Dillard who is an in-house
 3 MATTHEW DICKSON                                                      3   attorney for Direct Energy.
 4   Examination by Mr. Matthews .........            5                 4          MR. YARDLEY: Mr. Videographer, I heard
     Examination by Mr. Yardley ..........           78
                                                                        5   March 14th in that introduction.
 5   Further Examination by Mr. Matthews .              109
                                                                        6          THE VIDEOGRAPHER: Excuse me?
   Signature and changes ..................      117
                                                                        7          MR. YARDLEY: I heard March 14th was the
 6 Reporter's Certificate ..................   119
 7                                                                      8   date in that introduction.
 8             EXHIBIT INDEX                                            9          THE VIDEOGRAPHER: Oh, it is May 14th, I
 9 NO.      DESCRIPTION                           PAGE                 10   apologize. Sorry about that. The court reporter will
10 EXHIBIT 1 Complaint ........................ 31                     11   now swear in the witness.
11 EXHIBIT 2 Audio transcript of VM117 ........ 35                     12                MATTHEW DICKSON
12 EXHIBIT 3 Audio transcript of VM92 ........ 35                      13     having been first duly sworn, testified as follows:
13 EXHIBIT 4 Audio transcript of VM99 ........ 35                      14                 EXAMINATION
14 EXHIBIT 5 Audio transcript of VM104 ........ 35                     15   BY MR. MATTHEWS:
15 EXHIBIT 6 Audio transcript of VM105 ........ 35                     16       Q. Good afternoon, Mr. Dickson. Thank you for
16 EXHIBIT 7 Audio transcript of VM106 ........ 35                     17   being here with us today via Zoom. As I said, my name
17 EXHIBIT 8 Audio transcript of VM108 ........ 35
                                                                       18   is Matt Matthews and I represent Direct Energy in this
18 EXHIBIT 9 Audio transcript of VM119 ........ 35
                                                                       19   lawsuit. You understand that, right?
19 EXHIBIT 10 Audio transcript of VM121 ........ 35
                                                                       20       A. I do.
20 EXHIBIT 11 Audio transcript of VM123 ........ 35
21 EXHIBIT 12 Audio transcript of VM127 ........ 35                    21       Q. Great. This is a bit unusual for -- for me
22 EXHIBIT 13 "Paid to Research" website print . 65                    22   at least and I think for -- for a lot of us to be
23 EXHIBIT 14 Opt in info ...................... 68                    23   doing a deposition through this format. So we're all
24                                                                     24   going to do our best to -- to make it work as well as
25                                                                     25   it would if we were there in person. But to -- to
                                                              Page 3                                                          Page 5

                                                                                                                  2 (Pages 2 - 5)
                                                        Veritext Legal Solutions
                                                             346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 4 of 32. PageID #: 4705

 1   help with that, I'm sure there are going to be some          1   break, just let me know and we will take a break.
 2   unexpected things that happen during this, which is          2   Okay?
 3   the -- as I mentioned, the first Zoom deposition that        3       A. Sounds good.
 4   I've taken, but I'll -- we'll all just have to be            4       Q. The only qualification I would add to that
 5   patient with each other.                                     5   is if -- if I've asked you a question, please answer
 6              Have you ever been deposed before                 6   the question and then we'll take a break. Okay?
 7   in -- in any way?                                            7       A. Yep.
 8       A. No.                                                   8       Q. Okay. Mr. Dickson, what did you do to
 9       Q. As I said, I'll go over some basic ground             9   prepare for your deposition today?
10   rules for depositions and then maybe some specifics         10       A. I spent roughly three to four hours via
11   for how it may work through -- through Zoom. But you        11   phone call with Sam Strauss and Alex Phillips going
12   understand that the testimony that you're giving in         12   over some of the documents and just how this would
13   this deposition is under oath in the same way and with      13   work.
14   the same force and consequences that it would be if         14       Q. Okay. Who is Alex Phillips?
15   you were in a courtroom in front of a judge and jury,       15       A. Alex is another attorney that works with
16   correct?                                                    16   Sam.
17       A. Yes.                                                 17       Q. Got it. That -- that's not a name I know,
18       Q. Great. Even though you're sitting -- are             18   but I don't mean any disrespect to Alex.
19   you at home currently?                                      19                Did -- did you do anything else to --
20       A. I am, yes.                                           20   or hang on. Sorry. When -- when did you do that?
21       Q. Me, too. You're -- you're doing a good job           21       A. The prep work?
22   so far of giving verbal responses, which is important       22       Q. Yes.
23   so that our court reporter can take it down and -- and      23       A. Over the last week.
24   have a clean record. And, likewise, you're doing a          24       Q. Okay. Three to four hours over the last
25   good job of allowing me to finish my question before        25   week on the phone with Sam and Alex?
                                                        Page 6                                                          Page 8

 1   you start answering. And I will do my best to allow          1      A. Right.
 2   you to finish your answers before I start asking you         2      Q. Did you review any documents in preparation
 3   another question. But the -- the reason that's               3   for the deposition?
 4   important is so our court reporter can take down a           4      A. Yes.
 5   clean record where we're not talking over each other.        5      Q. And did any of them refresh your
 6   And so even if you -- you know what I'm about to ask,        6   recollection about certain things?
 7   please let me finish it before you -- you start.             7      A. Yes.
 8   Okay?                                                        8      Q. Okay. What -- what were those, what
 9       A. Okay.                                                 9   documents were those?
10       Q. If you don't hear me given the technology or         10      A. The complaint and the voicemails.
11   I'm just speaking too softly, please let me know and        11      Q. Okay.
12   I'm happy to speak up or repeat anything I said.            12      A. And let's see. I think that's all I can
13       A. Sounds good.                                         13   recall at this -- at this moment.
14       Q. And if I ask a question that's unclear,              14      Q. Okay. And in what way did those refresh
15   which I'll probably do at some point today, just ask        15   your recollection?
16   me to clarify it and I'll do my best to ask it in a         16      A. Well, it's been three years since this
17   clearer way. Okay?                                          17   started, so I needed a refresher just to remember
18       A. Okay.                                                18   what -- what actually took place during -- during that
19       Q. And if you don't ask me to clarify, I'll             19   time in terms of what -- the content of the voicemails
20   assume that you understood. Is that fair enough?            20   and so on and so forth.
21       A. That is fair.                                        21      Q. Got it. Okay. Mr. Dickson, I'm going to
22       Q. Okay. If -- if you need a break at any               22   ask you some questions about your background; and I'm
23   point in time or you get interrupted -- you know, I         23   not meaning to pry into your personal affairs but just
24   can't guarantee that one of my children won't walk in       24   to get a little bit more of a sense about some
25   at some point. If that happens to you and you need a        25   background details that -- from -- that may be
                                                        Page 7                                                          Page 9

                                                                                                            3 (Pages 6 - 9)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 5 of 32. PageID #: 4706

 1   relevant in this case or may not.                             1       A. Yes. That's what they're called, yes.
 2      A. Okay.                                                   2       Q. I didn't -- just being clear that it
 3      Q. Have you ever been the plaintiff in another             3   wasn't -- it was a TCPA case as opposed to, like, a
 4   lawsuit?                                                      4   fair debt collection case or something like that?
 5      A. I have, and I meant to bring this up                    5       A. Correct.
 6   earlier. On the complaint or on the -- what is it,            6       Q. Okay. And where was that case filed?
 7   the discovery questions, I think I said that I hadn't;        7       A. In the same place this one is. It's in
 8   but part of the reason was because I didn't really            8   northeast Ohio.
 9   think that a divorce and a bankruptcy proceeding were         9       Q. In Federal court, do you know?
10   considered lawsuits. And I also had a settlement that        10       A. I -- I don't know the answer to that.
11   came through which I thought happened right before I         11       Q. Got you. Do you know who the defendant was?
12   went to court, but apparently it was settled right           12       A. The -- yes, TruGreen.
13   after it was filed. So there are three different             13       Q. And when was that case filed?
14   instances where I have been a plaintiff.                     14       A. It was ongoing right around the time this
15      Q. Got it.                                                15   one actually started. So summer of '17-ish.
16      A. So that's the -- that's -- it's incorrect in           16       Q. And it was your contention in that case that
17   the -- in the complaint I believe or the discovery           17   TruGreen had contacted you without your consent?
18   questions, whichever -- wherever that's listed that I        18       A. Correct.
19   don't -- that I have not been, that's incorrect.             19       Q. On your cell phone?
20      Q. Got it. Thank you for that clarification.              20       A. Correct.
21              So there was -- one is the divorce,               21       Q. Were those calls voicemails or texts that
22   right?                                                       22   you're saying --
23      A. Yes.                                                   23       A. No texts. There were no texts or things,
24      Q. And two is a bankruptcy filing?                        24   but it was variety of calls that I picked up and
25      A. Correct.                                               25   voicemails.
                                                        Page 10                                                        Page 12

 1       Q. That was a personal bankruptcy filing or a             1       Q. About how many, if you recall?
 2   business filing?                                              2       A. A lot. Upwards of 30 I'm sure.
 3       A. Personal, yes.                                         3       Q. Okay. And you said that case settled
 4       Q. And when was that?                                     4   shortly after it was filed, right?
 5       A. I believe it was filed in the end of 2011.             5       A. Yes.
 6       Q. In Ohio?                                               6       Q. And what did it settle for?
 7       A. Yes.                                                   7           MR. STRAUSS: Mr. Dickson, I'm going to --
 8       Q. And the divorce proceeding, when was that?             8   the terms of that settlement are confidential and
 9       A. April of 2010.                                         9   you're not able to disclose them.
10       Q. And what county are you in there? Cuyahoga?           10       A. I was just going to answer as such. Yeah,
11       A. I live in -- well, right now I live in                11   it -- they are confidential terms.
12   Summit; but the divorce would have taken place in --         12       Q. (By Mr. Matthews) Sure. And, you know, we
13       Q. In Cuyahoga?                                          13   have a protective order and confidentiality
14       A. Yeah. I lived in Cuyahoga at the time.                14   agreement in place. So if -- if you'd like to
15       Q. Okay. And the -- the third you said was a             15   designate that information as confidential in this
16   settlement of some kind that you received right after        16   lawsuit, you are certainly welcome to.
17   filing a lawsuit?                                            17       A. So I prefer not to.
18       A. Yeah. And I thought it was -- I thought it            18       Q. Okay.
19   had happened before it even went to trial.                   19           MR. MATTHEWS: So, Sam, are you instructing
20       Q. Before it was even filed?                             20   Mr. Dickson not to answer that question?
21       A. Yes.                                                  21           MR. STRAUSS: Yeah, I'm instructing
22       Q. And what kind of case was that?                       22   Mr. Dickson not to answer that question. I'm aware of
23       A. It was similar to this. It was a                      23   the protective order in place.
24   unsolicited phone call harassment.                           24           MR. MATTHEWS: Okay. Confidentiality has
25       Q. A TCPA case?                                          25   not been a basis for Direct Energy to withhold
                                                        Page 11                                                        Page 13

                                                                                                         4 (Pages 10 - 13)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 6 of 32. PageID #: 4707

 1   information in this lawsuit. So we'll take that up at        1   rethink your selection of counsel? I'm kidding. I'm
 2   a different time.                                            2   kidding. I went to University of Texas as well, and
 3          MR. STRAUSS: (Audio distortion.)                      3   those games were a lot of fun or one of them at least.
 4          MR. MATTHEWS: What's that?                            4       Q. (By Mr. Matthews) The -- Mr. Dickson, you
 5          MR. STRAUSS: I said that sounds reasonable.           5   currently live at 273 Troubadour Drive, right?
 6      Q. (By Mr. Matthews) Mr. Dickson, have you --             6       A. Yes.
 7   aside from lawsuits, have you ever sent any -- in            7       Q. And is that in Northfield or Sagamore Hills
 8   this case there's a letter that you say you sent to          8   or is it both?
 9   Direct Energy about alleged telemarketing                    9       A. It's -- it -- it can be both. If you
10   violations, right?                                          10   address something to either one of those cities, it
11      A. Yeah, yes.                                            11   will come to my address; but we're technically in
12      Q. Have you ever sent other letters like that            12   Sagamore Hills.
13   to other companies about alleged telemarketing              13       Q. Okay. And how long have you lived at that
14   violations?                                                 14   address?
15      A. If I did, it would have been during the               15       A. It will be four years this fall.
16   TruGreen one; and I don't recall the -- the details of      16       Q. So fall of 2016 you moved in?
17   that.                                                       17       A. Uh-huh, yes.
18      Q. Okay. Okay. So the -- the only lawsuit or             18       Q. And do you own or rent?
19   demand that you have ever made that's resulted in a         19       A. I own.
20   payment of some kind to you is the TruGreen lawsuit?        20       Q. Okay. And who lives there with you?
21          MR. STRAUSS: Object to form. You may                 21       A. My wife, my daughter and my step-daughter
22   answer the question, Mr. Dickson.                           22   and many pets, too many.
23      A. That is correct.                                      23       Q. Mr. Dickson, do you own any other properties
24      Q. (By Mr. Matthews) Okay. Mr. Dickson,                  24   currently?
25   you're an Ohio resident and have been your whole            25       A. No.
                                                       Page 14                                                         Page 16

 1   life, right?                                                 1      Q. Before Troubadour Drive, you lived at
 2       A. Yes.                                                  2   6677 -- is it Solon or "Solan" Boulevard?
 3       Q. And what's the highest level of education             3      A. It's Solon, but that was --
 4   that you've obtained?                                        4      Q. Solon.
 5       A. I have a bachelor's degree.                           5      A. I had a couple of addresses in between those
 6       Q. From where?                                           6   two.
 7       A. From Bowling Green State University.                  7      Q. Okay. Where did you live prior to moving
 8       Q. And what's your degree in?                            8   into 2737 Troubadour?
 9       A. Education.                                            9      A. At 2832 Aaron Drive in Medina, Ohio.
10       Q. And what year did you graduate from Bowling          10      Q. And how long did you live there?
11   Green?                                                      11      A. Four years.
12       A. 1998.                                                12      Q. So that would take us back to the fall of
13           MR. MATTHEWS: You know, I've noted that             13   2012?
14   you're an Ohio state fan, though. What's the deal?          14      A. Correct.
15   Bowling Green doesn't have a strong enough football         15      Q. And before 2832 Aaron Drive, where did you
16   team?                                                       16   live?
17           THE WITNESS: How did you know that? Did             17      A. I don't recall the actual address. It was a
18   you see it on my arm? No, that's a -- something I           18   condo in Streetsboro, Ohio. I think it was Maple --
19   grew up with. My parents both went to Ohio State, and       19   Maplewood Drive and I don't know -- I only lived there
20   they just live and breathe scarlet and gray.                20   for a year. I rented it from a friend. 16-something.
21           MR. MATTHEWS: I understand. Mr. Dickson,            21   I don't recall.
22   were you aware that your attorney, Mr. Strauss, went        22      Q. 16-something Maplewood Drive?
23   to the University of Texas?                                 23      A. Yeah, I think it was 1645. I don't know,
24           THE WITNESS: That I was not.                        24   but it was on Maplewood Drive or Maple View -- no. It
25           MR. MATTHEWS: Would -- would you like to            25   was Maple View Court. That's what it was.
                                                       Page 15                                                         Page 17

                                                                                                         5 (Pages 14 - 17)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 7 of 32. PageID #: 4708

 1       Q. Maple View Court?                                   1       A. I did.
 2       A. Yes.                                                2       Q. Okay. That and the 237 Troubadour would be
 3       Q. And what town was that in?                          3   the properties you owned?
 4       A. Streetsboro, Ohio.                                  4       A. Yes.
 5       Q. And what -- you say you rented that from a          5       Q. Got it. So understanding that there may
 6   friend?                                                    6   have been, you know, some time necessary to complete a
 7       A. Uh-huh.                                             7   move from one property to the next, your time in each
 8       Q. For about a year?                                   8   of those properties has been more or less separate?
 9       A. Yes.                                                9       A. Yes.
10       Q. Okay. And that takes us back to the fall of        10       Q. You moved out of one, sold it, moved into
11   2011?                                                     11   another?
12       A. Correct.                                           12       A. Correct.
13       Q. And where did you live prior to the Maple          13       Q. Okay. You've never maintained a residence
14   View Court address?                                       14   at two different places at the same time?
15       A. This would -- I had moved in with my mother        15       A. No.
16   for around a year and a half and then I'd be at the       16       Q. Okay. Thank you. Mr. Dickson, where do you
17   6677 Solon Boulevard address, but the address during      17   currently work?
18   that time would have been 33355 Linden Drive in Solon,    18       A. I work for Everstream Solutions.
19   Ohio.                                                     19       Q. And what does Everstream Solutions do?
20       Q. So that's from early 2010 until fall of            20       A. We are a business only fiber network
21   2011?                                                     21   provider. So we -- we sell to businesses in the
22       A. Thereabouts, yes, yes.                             22   midwest. It's fiber-based Internet for network
23       Q. And where did you live before moving in            23   solutions.
24   temporarily with your mom?                                24       Q. How long have you worked there?
25       A. At the 6677 Solon Road -- or Solon Boulevard       25       A. I started in November. So roughly six
                                                     Page 18                                                        Page 20

 1   address.                                                   1   months.
 2       Q. How long did you live at that address?              2      Q. And what's your job at Everstream?
 3       A. Six years.                                          3      A. I'm a major account executive in sales.
 4       Q. Moved in there when you got married and             4      Q. Do you have to travel for work in -- in
 5   moved out when you -- you and your wife split up?          5   normal times?
 6       A. Correct.                                            6      A. Yeah. Right now, no. And travel-wise, no,
 7       Q. Your ex-wife?                                       7   because it's -- all of my accounts are local; but if
 8       A. Correct.                                            8   we have some sort of training or, you know, sales
 9       Q. So we talked about a few different                  9   kickoff meeting in one of our other markets, I might
10   addresses. Did you ever live at any of them at the        10   have to, but I have not yet.
11   same time? Was there ever any overlap?                    11      Q. And where did you work before taking the job
12       A. I'm not sure -- I'm not understanding the          12   at Everstream Solutions?
13   question.                                                 13      A. I was with Spectrum -- or Charter
14       Q. Sure. In other words, did you -- I'll just         14   Communications is what they're technically called.
15   give you an example. So with the 2832 Aaron address       15      Q. Is Spectrum the d/b/a, or is it the other
16   before you lived -- before you moved into Troubadour,     16   way around?
17   was there any overlap between the two? In other           17      A. The other way around.
18   words, you moved out of the 2832 Aaron address but you    18      Q. Charter Communications?
19   still owned it for two months or three months before      19      A. Uh-huh, yes.
20   you moved in to the Troubadour address?                   20      Q. And how long did you work at Charter
21       A. I don't believe so, but even so I didn't           21   Communications?
22   own. I wasn't even on the mortgage at 2832 Aaron          22      A. I had two separate stints there. I started
23   Drive. That was my wife's -- my current wife's house.     23   originally in February of 2011, and I worked there
24       Q. Okay. And then circling back to 6677 Solon         24   until September of 2014 where I took a job with a
25   Boulevard, did you own that property?                     25   company called Century Link. And I was at Century
                                                     Page 19                                                        Page 21

                                                                                                      6 (Pages 18 - 21)
                                             Veritext Legal Solutions
                                                  346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 8 of 32. PageID #: 4709

 1   Link from 2014 in October through October of 2015 when    1      Q. Did you have a work-issued desk top computer
 2   I took another job back with Spectrum/Charter             2   there at the office?
 3   Communications. And so November of 2015 through           3      A. No, not the second stint.
 4   November of 2019 I was back at Spectrum.                  4      Q. Okay. A work-issued laptop?
 5       Q. Thank you. And Spectrum is an Internet             5      A. Correct, yes.
 6   service provider?                                         6      Q. Is it something that more or less stayed at
 7       A. Yes. And they can -- yes.                          7   the office, though, on a dock with your -- with your
 8       Q. I'm sorry. Was -- was there something else         8   monitors or did you bring it home?
 9   that you were going to describe about what they do?       9      A. I would bring it home.
10       A. Other than the fact that they -- they can         10      Q. You both worked on it at the office during
11   sell -- I didn't; but they have the ability to sell to   11   the day and from time to time would bring it home if
12   residential services, too. Whereas Everstream is         12   you had work to do at home?
13   different, we only do businesses.                        13      A. Correct.
14       Q. I remember the name because I believe you         14      Q. Did -- did you use that computer for -- for
15   said they were your Internet service provider in your    15   personal use at the time also?
16   discovery responses. They still are, correct?            16      A. I suppose occasionally but not really. I
17       A. They still are, yeah.                             17   have my own computer.
18       Q. Okay. So from 2017 up through now, they've        18      Q. And did you have a work-issued iPad or
19   been your Internet service provider?                     19   tablet?
20       A. Correct.                                          20      A. No, no. I had a phone. That's it.
21       Q. What did you -- what was your job at              21      Q. You had a work-issued cell phone?
22   Spectrum during the second stint, the November 2015 to   22      A. Correct.
23   November 2019?                                           23      Q. And what was -- what kind of phone was it?
24       A. Same title, major account executive. I was        24   Was it a iPhone, Android?
25   selling to government entities and schools. So it was    25      A. Spectrum gave us Androids.
                                                    Page 22                                                          Page 24

 1   a gov/ed position.                                        1      Q. Do you remember the number of that phone?
 2      Q. Did that position require you to travel for         2      A. (216)903-0184.
 3   work?                                                     3      Q. And at that time you also had a personal
 4      A. It depends on what you say travel. I mean,          4   cell phone as well, right?
 5   I had a territory that was in western Ohio. So I          5      A. Yes.
 6   would have appointments that sometimes could be 2,        6      Q. Did you have more than one personal cell
 7   2 1/2 hours away, yes.                                    7   phone?
 8      Q. Okay. But all within the state of Ohio?             8      A. No.
 9      A. Correct.                                            9      Q. Just the one?
10      Q. And your travel was -- was limited to car          10      A. Correct.
11   travel?                                                  11      Q. And the number on that was (440)409-2229,
12      A. Correct.                                           12   correct?
13      Q. You're not getting on a plane and flying all       13      A. Yes.
14   over the country for it. You have a territory that's     14      Q. How long have you had that number as your
15   Ohio, and that requires day trips to other parts of      15   cell phone number?
16   the state from time to time?                             16      A. I think 12 years.
17      A. Yes.                                               17      Q. Okay. Mr. Dickson, can -- can you tell us
18      Q. Where -- where was your office? Where was          18   in your own words what you think this lawsuit is
19   your home base?                                          19   about?
20      A. For Spectrum?                                      20      A. I think it's about a company who repeatedly
21      Q. Yes, during the second stint.                      21   made unsolicited phone calls to myself and millions of
22      A. I -- I worked out of the Akron, Ohio office.       22   others, and I would like to have that stop.
23      Q. Did you work from home at all?                     23      Q. How many phone calls do you allege that
24      A. Occasionally, not -- wasn't a full-time            24   Direct Energy or someone acting on Direct Energy's
25   work-from-home job, though.                              25   behalf made to you?
                                                    Page 23                                                          Page 25

                                                                                                       7 (Pages 22 - 25)
                                            Veritext Legal Solutions
                                                 346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 9 of 32. PageID #: 4710

 1       A. I believe upwards of 12 or more.                      1   left by Direct Energy?
 2       Q. Okay. Now, in -- in this lawsuit you've               2       A. Because the script that whoever was leaving
 3   alleged that -- at least in part that Direct Energy          3   the voicemail was following was almost verbatim
 4   sent you ringless voicemail, correct?                        4   without the terms "Direct Energy" to the one that did
 5       A. I wouldn't necessarily call it ringless.              5   say Direct Energy.
 6   What would happen was -- is the phone would ring and         6       Q. Got it. Those other three voicemails,
 7   on occasion I would catch it and pick it up on time,         7   they -- each one provides a phone number at the end
 8   but as soon as I picked it up, it would hang up and          8   that if you're interested in hearing more about
 9   then I would still get a voicemail. Other times it           9   whatever this person is offering, you can call to
10   would, you know, ring and I -- and then drop and then       10   learn more about it, right?
11   go to voicemail without me touching the phone.              11       A. Yes.
12       Q. Okay. And you say on some occasions it               12       Q. Did you ever call those numbers to see who
13   would -- let me make sure I have that right. It would       13   was leaving you these voicemails?
14   ring -- your phone would ring, this is your own             14       A. I believe I -- I did call back one time,
15   personal cell phone and you would answer it and the         15   yes.
16   call would drop, but then a voicemail would appear on       16       Q. Okay. And what was the company that
17   your phone?                                                 17   responded to that phone call?
18       A. Yes.                                                 18       A. I don't recall if they mentioned a name or
19       Q. Okay. And it's your contention that there            19   not.
20   were other occasions where a voicemail would just           20       Q. Okay. So your -- your belief that the other
21   appear on your phone with no ring?                          21   three voicemails that you received and have produced
22       A. I believe so. I'm not -- I'm not                     22   in this case came from Direct Energy is based on the
23   100 percent positive on that, but it definitely was an      23   fact that the -- that the words that the -- that were
24   odd occurrence in the fact that either my phone             24   used in the voicemail, the script, as you said, is
25   wouldn't ring or my phone would ring and then the call      25   similar to the script of the voicemail that was left
                                                       Page 26                                                          Page 28

 1   would drop yet I would still get a voicemail.                1   by someone purporting to be from Direct Energy?
 2        Q. Okay. And there's -- at least one of those           2      A. Yes.
 3   calls you produced in this lawsuit says the name             3      Q. Is there any other reason you believe they
 4   Direct Energy, right?                                        4   came from Direct Energy?
 5        A. Yes. November 3rd, 2017, I believe.                  5      A. You know, other than the content of them
 6        Q. Right. Were there any others that                    6   saying that we're calling about your energy bill,
 7   specifically identified Direct Energy as the caller?         7   yeah, I mean, that's -- it's just -- everything that
 8        A. In terms of voicemails, I do not believe I           8   they would say in their voicemails appeared to be
 9   have any that directly say Direct Energy besides that        9   going down the same lines as something from Direct
10   one.                                                        10   Energy.
11        Q. You've -- you've produced some other                11      Q. Okay. Did you ever receive any calls from
12   voicemails in this lawsuit other than the three, I          12   Direct Energy in which when you picked up, you heard a
13   believe, that don't identify who is calling you, who        13   voice?
14   left the voicemail, right?                                  14      A. No.
15        A. There is a name, but not -- not a company           15      Q. Okay. Every time you picked up on one of
16   name, no.                                                   16   these calls, the connection would drop, correct?
17        Q. Good point. Good point. The -- the                  17      A. Yes.
18   voicemail says an individual's name and in all three        18      Q. And every time that happened, did you
19   it's a female and -- but the company itself is not          19   receive a voicemail or only some of the time?
20   identified, correct?                                        20      A. I -- I can't tell you for sure that it was
21        A. Correct.                                            21   every time; but what I can say is that it was such an
22        Q. Okay. Is it your contention that those              22   odd occurrence that it seemed like every single time
23   voicemails were left by Direct Energy?                      23   that would happen, you know, three minutes later there
24        A. Yes.                                                24   would be a voicemail sitting in my voice mailbox.
25        Q. Okay. And why do you believe those were             25      Q. Okay. And it's your testimony that that
                                                       Page 27                                                          Page 29

                                                                                                          8 (Pages 26 - 29)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 10 of 32. PageID #: 4711

 1   happened upwards of 12 times from what you believe to      1      Q. So your testimony is that the -- the last of
 2   be Direct Energy?                                          2   the messages that you received from what you believe
 3       A. Yes.                                                3   to be Direct Energy would have been December 21st of
 4       Q. You may have received other telemarketing           4   2017?
 5   calls during that time or other voicemails, but your       5      A. I would say yes, but I would have to take a
 6   testimony is that you received approximately 12 from       6   look at my voice mailbox to see if there were ones
 7   Direct Energy?                                             7   that were after that.
 8       A. Yes.                                                8      Q. Do you have voicemails that you have not
 9       Q. Okay. When -- when did you receive the              9   handed over to your attorney?
10   first one of those?                                       10      A. No. I sent him all of them.
11       A. Probably August of 2017.                           11      Q. Okay. And did you save all 12 of the
12       Q. And you mentioned the November 3rd, 2017,          12   voicemails that you say came from Direct Energy?
13   call -- well, let me back up.                             13      A. Yes.
14             When was the -- so the first one that           14      Q. And did you send all 12 to your attorney?
15   you received of the approximately 12 is August of         15      A. Yes.
16   2017. When was the last one that you received from        16          MR. MATTHEWS: Sam, I'm going to ask that
17   Direct Energy?                                            17   those be produced. There's only been four voicemails
18       A. I would say whatever the last date -- the          18   that have been produced in this case, and only one of
19   latest date on the four that are in the complaint is,     19   them identifies Direct Energy. So if there are other
20   I think that's going to -- that's probably where it       20   voicemails that Mr. Dickson claims were left on his
21   ended.                                                    21   cell phone by Direct Energy, I think we're certainly
22       Q. Got it.                                            22   entitled to give them a listen.
23       A. I don't know the date right off the top of         23          MR. STRAUSS: I -- I'll note that, and we'll
24   my head. So...                                            24   work on the production.
25       Q. Got it. Okay. Let me -- let's -- let's do          25          MR. MATTHEWS: Okay.
                                                     Page 30                                                        Page 32

 1   this if for no other reason than to see if I can make      1       Q. (By Mr. Matthews) Mr. Dickson, how
 2   the exhibit share work because you're talking about        2   recently did you give the other eight voicemails to
 3   the reference in the complaint to four different           3   your attorney?
 4   calls, correct?                                            4       A. So the original four would have most likely
 5       A. Yes.                                                5   been sent to him during the initial communication.
 6              (Exhibit 1 marked.)                             6   And I'm -- the other eight -- after having looked back
 7       Q. (By Mr. Matthews) Okay. So if we can take           7   at my voicemail during our deposition prep, I sent
 8   a look at what I marked as Exhibit 1 to your               8   them over to him -- over to him at that point. I
 9   deposition.                                                9   don't really understand why I wouldn't have sent them
10           MR. MATTHEWS: Erik, I scrolled down to --         10   in the first place, but I didn't.
11   let me see if I can --                                    11          MR. MATTHEWS: Okay. Let's -- let's go off
12           MR. STRAUSS: Matt, I no longer see that.          12   the record for a minute.
13           MR. MATTHEWS: Oh, because I opened it?            13          THE VIDEOGRAPHER: We're going off the
14           MR. STRAUSS: Oh, no, I do. Sorry. I               14   record at 1:55.
15   apologize.                                                15            (Discussion off the record.)
16       Q. (By Mr. Matthews) So if we scroll down to          16                 (Recess taken)
17   paragraph 24, which is on, let's see, page 5. Do          17          THE VIDEOGRAPHER: We're back on the record
18   you see that?                                             18   at 2:50.
19       A. I see it.                                          19          MR. MATTHEWS: Okay. Mr. Dickson, thanks
20       Q. Paragraph 24 says that Direct Energy caused        20   for your patience during that break and everyone else.
21   multiple prerecorded messages/calls to be sent to         21   We took a break because Mr. Dickson's counsel sent
22   plaintiff's cellular telephone number in 2017             22   over the additional voicemails that I believe
23   including September 19, November 3, December 1 and 21.    23   Mr. Dickson was referring to. There are 11 of them
24   Do you see that?                                          24   total that we received.
25       A. I see it.                                          25       Q. (By Mr. Matthews) And, Mr. Dickson, you
                                                     Page 31                                                        Page 33

                                                                                                       9 (Pages 30 - 33)
                                             Veritext Legal Solutions
                                                  346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 11 of 32. PageID #: 4712

 1   previously testified that you had sent over 12. Is          1   Exhibit 8 is Voicemail 108. Exhibit 9 is Voicemail
 2   that still your testimony; or having, you know,             2   119. Exhibit 10 is Voicemail 121. Exhibit 11 is
 3   refreshed your recollection is it 11 voicemails you         3   Voicemail 123, and Exhibit 12 is Voicemail 127. And
 4   sent?                                                       4   let me make sure. Okay. Got it. And I would request
 5      A. It's 11.                                              5   that those voicemails be transcribed in connection
 6      Q. Okay. Are -- is it your contention that               6   with this deposition.
 7   there are other voicemails that you received from           7           MR. YARDLEY: I have objected to the use of
 8   Direct Energy at any time?                                  8   Exhibits 2 through 12 based on the fact they were not
 9          MR. YARDLEY: I'll object to the question on          9   produced in discovery prior to today's date.
10   the basis that these -- these 11 voicemails were not       10        Q. (By Mr. Matthews) Mr. Dickson, I believe
11   produced in discovery. And I would object that             11   you previously testified that only one of those
12   they -- to the -- to the introduction of the               12   voicemails that you received identified Direct
13   voicemails in this deposition on that basis. You can       13   Energy by name, correct?
14   answer.                                                    14        A. Yes.
15      A. I don't think there would be more. I feel            15        Q. And that's the voicemail that you received
16   like I would have saved them if there were more.           16   on November the 3rd of 2017?
17      Q. (By Mr. Matthews) You don't recall                   17        A. Yes.
18   deleting any voicemails that referred to Direct            18           MR. STRAUSS: Can you tie that back to the
19   Energy?                                                    19   exhibit by any way?
20      A. No.                                                  20           MR. MATTHEWS: It's No. 2.
21      Q. And, likewise, you don't recall deleting any         21           MR. STRAUSS: Thank you.
22   voicemails that referred to your electric supply or        22        Q. (By Mr. Matthews) So let me -- let me play
23   your gas supply generally?                                 23   just that one for you. See if this works. If it
24      A. No.                                                  24   creates a horrible screech, we won't do it. But
25      Q. Okay. The 11 that you sent to your lawyers           25   it's very short. That may not work. Bear with me
                                                      Page 34                                                         Page 36

 1   which they sent over to us now are -- that's the            1   one second. Okay. I'm going to play Exhibit 2,
 2   universe of voicemails that you allege you received         2   Voicemail 178.
 3   from Direct Energy or someone acting on Direct              3             (Recording begins.)
 4   Energy's behalf?                                            4          MS. BROWN: Hi. This is Nancy Brown with
 5          MR. STRAUSS: Objection, again. Sam, same             5   Direct Energy. I have some great information
 6   objection.                                                  6   regarding the supply portion of your electric
 7      A. Correct.                                              7   account. Please give me a call back at
 8          MR. MATTHEWS: I'm going to enter those               8   (440)596-4052 and have a copy of your energy
 9   voicemails as exhibits in this deposition, and we have      9   statement with you to review to see if you qualify.
10   forwarded them over to our court reporter. And just        10          (Recording ends.)
11   for the record, I'll identify each voicemail with an       11       Q. (By Mr. Matthews) Okay. Mr. Dickson, is
12   exhibit number.                                            12   Exhibit 2, which we just listened to, the voicemail
13          MR. YARDLEY: So for the record, we'd like           13   that you allege that you received on November the
14   to have a continuing objection to the use of these         14   3rd, 2017?
15   non-produced documents in this deposition on the basis     15       A. Yes.
16   that they violate the -- the discovery orders of the       16       Q. Okay. And the other ten voicemails that you
17   case. You can proceed.                                     17   received, downloaded from your cell phone and produced
18          MR. MATTHEWS: So Exhibit 1 was previously           18   to your attorneys, which are Exhibits 3 through 12,
19   marked. That's the complaint that was filed in this        19   did not identify Direct Energy by name?
20   lawsuit.                                                   20       A. I do not believe so.
21          (Exhibits 2 through 12 marked.)                     21       Q. And, likewise, they do not identify any
22          MR. MATTHEWS: Exhibit 2 is the Voicemail            22   energy company by name?
23   117. Exhibit 3 is Voicemail 92. Exhibit 4 is               23       A. I do not believe so.
24   Voicemail 99. Exhibit 5 is Voicemail 104. Exhibit 6        24       Q. Okay. If Exhibit 2 turns out to be the only
25   is Voicemail 105. Exhibit 7 is Voicemail 106.              25   voicemail that Direct Energy ever sent you, would you
                                                      Page 35                                                         Page 37

                                                                                                       10 (Pages 34 - 37)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 12 of 32. PageID #: 4713

 1   feel different about this lawsuit?                          1   only alleging that you received one voicemail from
 2       A. No.                                                  2   Direct Energy?
 3       Q. Just the same?                                       3          MR. STRAUSS: Object to the form of the
 4       A. Yes.                                                 4   question. You may answer it, Mr. Dickson.
 5       Q. Why?                                                 5      A. Yes.
 6       A. Because all the voicemails' content was              6      Q. (By Mr. Matthews) But you allege you
 7   virtually the same and had the same effect on me.           7   received 11 from Direct Energy?
 8       Q. Right. But if Direct Energy didn't send the          8      A. I'm sorry?
 9   other ten --                                                9      Q. You allege that you received 11 from Direct
10       A. There are --                                        10   Energy?
11       Q. -- why would you blame them for that?               11      A. Yes.
12       A. There are also millions of others that              12      Q. Okay. Mr. Dickson, just to be sure we tie
13   received the same voicemail.                               13   that off and are on the same page about it, all 11 of
14       Q. How do you know that?                               14   those voicemails were sent to your cell phone with the
15       A. Because they are part of the class.                 15   number (440)409-2229, correct?
16       Q. There's no class yet, but that's your               16      A. Yes.
17   contention in this lawsuit. But if -- if you just          17      Q. And that was an iPhone?
18   received that one voicemail from Direct Energy and the     18      A. Yes.
19   other ten -- I understand that you said that the           19      Q. Do you still have the same iPhone, or have
20   impact on you was the same. But if those other ten         20   you gotten a new one?
21   weren't sent by Direct Energy, you wouldn't blame them     21      A. I have upgraded since then, yes.
22   for those ten, right, obviously?                           22      Q. Do you still have the iPhone that you had in
23          MR. STRAUSS: I object to form. You can              23   2017?
24   answer the question.                                       24      A. No.
25       A. I believe that some -- in some way Direct           25      Q. Are the voicemails that you produced in this
                                                      Page 38                                                           Page 40

 1   Energy has the fault for that.                              1   lawsuit, which are Exhibits 2 through 12, still on the
 2      Q. (By Mr. Matthews) Okay. Are you alleging              2   iPhone that you currently have?
 3   that Direct Energy sent you those ten other                 3      A. Yes.
 4   voicemails?                                                 4      Q. And circling back to the line of questioning
 5      A. Yes.                                                  5   I was on before we took our break, the -- the 11
 6      Q. Do you understand that your lawyers in the            6   voicemails that you received you say started in about
 7   motion class certification have not alleged that?           7   August of 2017, correct?
 8      A. Yes.                                                  8      A. Correct, yes.
 9      Q. And do you disagree with the position                 9      Q. And ended in December 2017, right?
10   they've taken on that?                                     10      A. I believe so, but I have not had a chance to
11      A. No.                                                  11   look and see the dates on all of the voicemails that
12      Q. Help me square that. You -- you allege that          12   you've just received and marked as exhibits.
13   Direct Energy sent you 11 voicemails, right?               13      Q. Okay. Do you have that on your phone right
14      A. Correct.                                             14   now?
15      Q. But your lawyers only allege that Direct             15      A. Yes. I can look at it.
16   Energy sent one, right?                                    16      Q. Okay.
17          MR. STRAUSS: Object to the form of the              17          MR. YARDLEY: I'm going to object to the
18   question. You may answer it, Mr. Dickson.                  18   evidence -- the -- the admission of any evidence from
19      A. That is correct.                                     19   that phone. And when I say that phone, I mean the one
20      Q. (By Mr. Matthews) Okay. Are you electing             20   that's now replaced the one that was improperly
21   to waive any sort of damages that you might have           21   disposed of during the pendency of this lawsuit.
22   from those other 11 voicemails?                            22      A. Let me just check a couple here. Okay?
23      A. No.                                                  23   Okay. It looks like actually December 1st is that
24      Q. Okay. Do you understand that the expert              24   one. December 12th -- yeah, it looks like, you know,
25   that your lawyers have retained in this lawsuit is         25   December 12th -- if you have one from the 21st, I
                                                      Page 39                                                           Page 41

                                                                                                       11 (Pages 38 - 41)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 13 of 32. PageID #: 4714

 1   don't -- I don't know that I see that one on here            1   on your phone that have been introduced as Exhibits 2
 2   but --                                                       2   through 12 as I earlier stated?
 3       Q. (By Mr. Matthews) Can you tell me which one           3       A. July 13th, 2017.
 4   you received on December the 12th of 2017?                   4       Q. Okay. Great. Mr. Dickson, when did you get
 5       A. December the 12th. The transcript does say,           5   your new iPhone? When did you upgrade?
 6   hello, this is Jane Walsh. I have some important             6       A. Probably a year after that, I think in like
 7   information regarding the supply portion of your             7   November or October of 2018.
 8   electric and gas account. Give me a call back at             8       Q. And when did you -- what happened to the old
 9   whatever number and have a copy of your gas and              9   phone?
10   electric bill ready to review to see if you qualify.        10       A. It was a trade-in program. So I had to send
11   Your reference number is 0H963632.                          11   it back to AT&T.
12       Q. Got it. On your phone, when you're looking           12       Q. So you got rid of it at the same time,
13   at it, does it tell you what the voicemail number is;       13   November of 2018?
14   or is that just something that happens when you access      14       A. Correct.
15   it?                                                         15       Q. Okay. Mr. Dickson, you said in 2017 you had
16       A. No. On -- on the voicemail itself, the               16   a -- you had a work cell phone and you had a personal
17   individual voicemail, it does say unknown; but              17   cell phone, which is the -- the personal one being the
18   in the -- in the messages, they give a phone number to      18   (440)409-2229 number, correct?
19   call back.                                                  19       A. Yes.
20       Q. Right.                                               20       Q. Did you ever use your personal cell phone
21       A. It's probably not even the number that               21   for work?
22   showed calling, but I would have no idea to whether or      22       A. No.
23   not that was what it showed.                                23       Q. Did you in 2017 have any separate businesses
24       Q. Sure. I think my question was probably               24   that you ran aside from your work at Spectrum?
25   unclear. What -- what I was getting at it is:               25       A. No.
                                                       Page 42                                                           Page 44

 1   When -- when you emailed it to your lawyers and when         1       Q. Have you ever owned a business before?
 2   Mr. Strauss emailed it to me, the file that I received       2       A. My wife and I have an LLC together
 3   says voicemail and then there's -- there's a number          3   currently.
 4   next to it. So those were the numbers I was calling          4       Q. When did that start?
 5   off in connection with the exhibits. So, you know,           5       A. Oh, it would have been the end of 2017.
 6   117 was the one you received on November the 3rd.            6       Q. And what is the name of that LLC?
 7   When you look at your phone, are you able to see those       7       A. North Coast Renaissance.
 8   numbers or it just says unknown?                             8       Q. What does North Coast Renaissance do?
 9      A. Well, it says unknown; but when I go into              9       A. We created the LLC so that we could renovate
10   the info section, it does share a phone number on           10   homes.
11   there.                                                      11       Q. Is that something that you do yourself, or
12      Q. Okay. Can you tell me, December the 12th is           12   do you have employees who work for North Coast
13   the latest date on any of those voicemails, correct?        13   Renaissance?
14      A. That are on my phone, yes.                            14       A. It's just us, but we've only done one home.
15      Q. And -- and all 11 of those are on your                15   So we haven't had the ability to get out much and
16   phone, correct?                                             16   do -- do anything other than just the first home we
17      A. Correct.                                              17   did, but it was a fun experience.
18      Q. And those are the only 11 you received, to            18       Q. Fair enough, yes. And when was that?
19   the best of your knowledge?                                 19       A. We -- the first home we purchased was the --
20      A. To the best of my knowledge, yes.                     20   it closed right before the new year of 2018 and then
21      Q. Okay. It's your testimony you didn't delete           21   we sold it, near the end of 2018.
22   any?                                                        22       Q. What's the phone number for North Coast
23      A. Yes, that is my testimony.                            23   Renaissance?
24      Q. Okay. Can you also tell me what -- the                24       A. Oh, gosh. I -- I don't even know that we
25   earliest date on those voicemails, those 11 that are        25   have one.
                                                       Page 43                                                           Page 45

                                                                                                        12 (Pages 42 - 45)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 14 of 32. PageID #: 4715

 1       Q. If -- if you were going to do something for           1   that, but I was a Beachbody coach, network marketing
 2   North Coast Renaissance, it would just be through your       2   for five, six months at one point in 2015.
 3   cell phone?                                                  3       Q. What is -- what is that? You said a
 4          MR. STRAUSS: Object.                                  4   Beachbody?
 5          THE WITNESS: I'm sorry?                               5       A. Yeah, it's -- it's -- you ever heard of P90X
 6          MR. STRAUSS: I said I object to the form of           6   or --
 7   the question. You may answer it.                             7       Q. Like a workout --
 8       A. I think we have a number attached to it when          8       A. Like the workout videos, yeah. It's -- I
 9   we have to get, like, a Home Depot over-the-counter          9   mean -- and I'm sure you're familiar with multilevel
10   something, but I don't -- I don't know the number           10   marketing. I mean, when you sign up to be a coach
11   offhand. Never used it.                                     11   through Beachbody, the idea is you get other people
12       Q. (By Mr. Matthews) It's never used. If you            12   underneath you and that's how you generate a stream of
13   have to talk to somebody about North Coast                  13   income. But it was not something that I was any good
14   Renaissance, you use your cell phone?                       14   at and I just -- I went away from it almost
15       A. Yes.                                                 15   immediately.
16       Q. Do you advertise for                                 16       Q. You said you did it for a few months in
17   North Coast Renaissance?                                    17   2015?
18       A. No.                                                  18       A. Yes.
19       Q. Does it have a website?                              19       Q. How did you market that? How did you try to
20       A. I don't think so.                                    20   get other people?
21       Q. Okay. Is it just word of mouth?                      21       A. Facebook.
22       A. Yeah. I mean, ultimately we created it for           22       Q. Okay. Okay. Let's talk about Exhibit 2,
23   a liability standpoint. If -- if we were flipping a         23   the voicemail that you received on November the 3rd,
24   house in our own names, we didn't want to be                24   2017, that -- that identified Direct Energy in the
25   personally liable for any damages if something went         25   message. Do you -- do you remember when you received
                                                       Page 46                                                          Page 48

 1   wrong.                                                       1   that? I'm probably asking that poorly. I understand
 2       Q. Okay. In 2017 -- do you sometimes -- what a           2   that you -- your contention is that the voicemail
 3   lot of folks do is sell things online, on Ebay or            3   appeared on your phone on November the 3rd of 2017,
 4   Craigslist or things like that. Is that something            4   right?
 5   you've ever done?                                            5       A. Yes.
 6       A. Yeah, a handful of times. I don't -- I -- I           6       Q. I mean, did you realize it immediately; or
 7   don't even -- I mean, my wife does that stuff. I             7   did it take a while before you realized that voicemail
 8   don't do it, but I -- sometimes I'll do something like       8   was on your phone?
 9   on a Facebook group or something, neighborhood group.        9       A. A few minutes.
10       Q. And -- and you put your cell phone down as           10       Q. Okay. That -- that's all I'm getting at.
11   the contact for that?                                       11   Sometimes I get voicemails, and I don't see it for a
12       A. No.                                                  12   day or two.
13       Q. How do people contact you about that if they         13       A. No, I mean, I'm -- I'm pretty picky about
14   want to buy something you're selling?                       14   having notifications on my phone. I don't like it at
15       A. For me it's through the Facebook messenger.          15   all. So if I see something on there, I'm going to go
16       Q. Did you flip houses or renovate homes before         16   check it and make sure it goes away, the -- the
17   North Cost Renaissance?                                     17   notification. That's it.
18       A. No. It was a dream of my wife's and we               18       Q. Did -- is it -- do you recall -- you said
19   decided to do it and just hopefully eventually someday      19   some of these voicemails that you received the phone
20   we can get to do some more. It was fun.                     20   rang before the voicemail showed up. With respect to
21       Q. Aside from North Coast Renaissance --                21   this November 3rd voicemail, did your phone ring
22   whether you formed it as an LLC or a corporation or         22   before that voicemail appeared on the phone?
23   didn't incorporate it at all, have you ever run your        23       A. I couldn't tell you. I don't -- I don't
24   own business aside from North Coast Renaissance?            24   recall.
25       A. I don't even know if you want to call it             25       Q. Okay. But in any event, you were aware it
                                                       Page 47                                                          Page 49

                                                                                                        13 (Pages 46 - 49)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 15 of 32. PageID #: 4716

 1   was on your phone within a few minutes of it being            1   less all the way through?
 2   placed on your phone?                                         2       A. Your statement is correct, yes.
 3       A. Correct.                                               3       Q. Okay. You just can't say whether you did or
 4       Q. Do you remember what day of the week that              4   you didn't with respect to November 3rd?
 5   was?                                                          5       A. Correct.
 6       A. I can look in my phone.                                6       Q. And since you don't remember what you were
 7       Q. Yeah. I'm just trying to figure out what --            7   doing at the time you got the voicemail, I guess you
 8   kind of what was going on in your world that day. Do          8   agree with me you can't recall that it interrupted
 9   you remember what time it was?                                9   something that was going on in your life at the time?
10       A. No, but I generally tend to remember a lot            10          MR. STRAUSS: Object to form. You may
11   of these calls happening, like, while I was driving.         11   answer the question.
12   So most likely during, you know, normal work travel          12       A. I'm sure it interrupted something.
13   hours.                                                       13       Q. (By Mr. Matthews) In the sense that it took
14       Q. Okay. But you don't know for sure -- I'm              14   your attention away from whatever it was you were
15   just asking about this one at the moment.                    15   doing for a brief period while you listened to it,
16       A. No, I don't -- I don't know for sure when             16   right?
17   that -- when that call came in.                              17       A. Correct.
18       Q. You don't know whether it came in during the          18       Q. Okay. What I'm getting at it is you weren't
19   workday or later?                                            19   in the middle of a work meeting and you recall running
20       A. Correct.                                              20   outside because you needed to check it immediately or
21       Q. Or before?                                            21   you were at your daughter's dance recital and it, you
22       A. Correct.                                              22   know, just -- nothing like that happened that you
23       Q. And you don't recall what you were doing              23   recall, right?
24   when you received that November 3rd voicemail?               24          MR. STRAUSS: Object to form. You may
25       A. No, I don't recall.                                   25   answer the question.
                                                        Page 50                                                          Page 52

 1       Q. Do you recall when you received it and                 1       A. I don't recall.
 2   listened to it whether you listened to the whole              2       Q. (By Mr. Matthews) How -- just to understand
 3   thing?                                                        3   it, with respect to that voicemail and the other ten
 4       A. I probably did, yeah; but I can't tell --              4   that you produced in this lawsuit, how did you get
 5       Q. What --                                                5   it off your phone and to your attorneys?
 6       A. -- I can't say for certain.                            6       A. There is an icon where you can share the
 7       Q. What -- what I'm getting at is sometimes               7   voicemail and what -- you know, however, you need to
 8   when I get voicemails and, you know, within two               8   do it, if you send it through a text or -- or email
 9   seconds of listening to it I can tell it's not                9   it. And I selected that icon and emailed it over to
10   something I want and I delete it. Do you do that             10   him in 11 separate emails.
11   sometimes? Obviously you don't delete it, but do you         11       Q. Got it. It's the -- the square that has
12   stop listening to it?                                        12   arrow on the top of it?
13       A. Sometimes I would say, but I think on this            13       A. That's the one.
14   one I -- on this one and really all of those, to be          14       Q. Okay. I have an iPhone, too.
15   honest -- I know we're -- I know we're only talking          15              Mr. Dickson, do you recall any other
16   about November 3rd, but I would listen and -- and say        16   notifications that were on your phone at the time
17   what -- what is this number and -- in my head I'm            17   that the November 3rd voicemail came through?
18   thinking what is this number and why are they giving         18           MR. STRAUSS: Object to form. You may
19   me some sort of confirmation code to call back and           19   answer the question.
20   reference on.                                                20       A. I have no idea. It probably was something,
21       Q. Okay. To be sure I've got it right, you               21   but I don't -- I couldn't tell you for sure.
22   don't remember with certainty that you listened to the       22       Q. (By Mr. Matthews) Circling back on the --
23   whole thing, but that's your -- your general practice        23   the Beachbody endeavor, did you get any coaches
24   was -- with respect to these voicemails that related         24   signed up on that?
25   to electric supply was you listened to them more or          25       A. I think I got two.
                                                        Page 51                                                          Page 53

                                                                                                         14 (Pages 50 - 53)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 16 of 32. PageID #: 4717

 1       Q. And for communicating with that, you said           1   was a limited plan and not some sort of unlimited.
 2   you originally marketed that through Facebook. For         2       Q. (By Mr. Matthews) You didn't have a
 3   working with them, once you signed them up, did you        3   pay-as-you-go account?
 4   use your cell phone for that?                              4       A. No.
 5       A. No. Primarily -- I don't -- I don't think           5       Q. Okay. And you can't recall whether you had
 6   we ever really did cell phone. We just strictly            6   unlimited minutes or whether there was some limit on
 7   through Facebook. It was Facebook marketing.               7   the number of minutes you had?
 8       Q. You don't think you ever talked to them on          8       A. Correct, I do not.
 9   the phone?                                                 9       Q. Is that right?
10       A. I don't -- no. I -- I think that we when we        10       A. I do not recall for sure.
11   did these kind of things, it was through Zoom.            11       Q. And same -- a lot of plans have data as part
12       Q. Okay. You were using Zoom back then?               12   of it as well. Do you recall whether you had
13       A. It was some form of it, yeah. There was            13   unlimited data usage or whether there was some limit
14   some sort of teleconference system that the team that     14   on that?
15   I was under and the people that signed up underneath      15       A. Well, that's the unlimited part that I was
16   me, we would get on a call once a week and kind of        16   talking about.
17   talk about, you know, where we're going with the          17       Q. Oh, I see.
18   business and -- yeah, it was teleconference. I don't      18       A. I don't recall.
19   recall if it was Zoom, but it was very similar.           19       Q. Okay. Let me back up, then. With respect
20       Q. Whether it was Zoom or FaceTime or whatever,       20   to minutes --
21   I was just -- I was impressed if you were -- had it       21       A. I'm sure --
22   occurred on Zoom. I had never used Zoom in my life        22       Q. -- when you were talking about --
23   until today.                                              23       A. I'm sure we had -- I know we had unlimited
24       A. I wish it had occurred on Zoom right before        24   minutes.
25   COVID, I would be a very wealthy man.                     25       Q. I believe in your -- your interrogatory
                                                     Page 54                                                         Page 56

 1       Q. Mr. Dickson, with respect to your personal          1   responses you said you had two iPads during 2017 also,
 2   cell phone, the (440)409-2229 number, in 2017 AT&T was     2   right?
 3   your service provider, correct?                            3      A. Yes.
 4       A. Yes.                                                4      Q. Were they part -- did you have a data plan
 5       Q. And are you the subscriber on that account?         5   associated with those or -- or no?
 6       A. Yes.                                                6      A. No.
 7       Q. It's in your name?                                  7      Q. Besides the cell phone, the two iPads, in
 8       A. Yes.                                                8   2017 you also had a MacBook and iMac in your house,
 9       Q. Do you share the phone with anyone?                 9   right?
10       A. The phone, no.                                     10      A. Yes.
11       Q. Do you pay the bill on that phone?                 11      Q. Did you have any other devices in 2017?
12       A. I do.                                              12      A. That were mine? No.
13       Q. Does your employer pay any portion of it?          13      Q. Yes. Okay. Your -- your wife had a cell
14       A. No, because they give us a work phone. We          14   phone?
15   had the option, and I chose to have a work phone          15      A. Oh, yes, yeah.
16   because I don't like to mix -- I don't want my -- my      16      Q. And your kids, your daughter and your
17   customers knowing my personal number and calling me at    17   step-daughter, each had a cell phone?
18   all hours of the night.                                   18      A. Yes.
19       Q. Do you know what kind of plan you had in           19          MR. MATTHEWS: I'm sorry, Sam, you wanted to
20   2017?                                                     20   say something?
21          MR. STRAUSS: Object to form. You may               21      Q. (By Mr. Matthews) Were there any other
22   answer the question.                                      22   iPads in the home?
23       A. Oh, at the time -- I don't recall for sure,        23      A. No.
24   but that was also at a time where we limited our          24      Q. Any other computers, desktop or laptop in
25   children's usage of their phones. So it's possible it     25   the home?
                                                     Page 55                                                         Page 57

                                                                                                     15 (Pages 54 - 57)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 17 of 32. PageID #: 4718

 1       A. From time to time my work laptop would have           1       Q. What is it?
 2   been there.                                                  2       A. That is my mother's former home phone
 3       Q. But your daughters didn't have their own              3   number, which also would have been, I guess, my home
 4   laptop in 2017?                                              4   phone number during the time when I lived with her.
 5       A. No.                                                   5       Q. Next one is (440)666-1737.
 6       Q. Or your wife?                                         6       A. That was my cell phone number when I worked
 7       A. My wife has a work laptop as well.                    7   for Verizon Wireless.
 8       Q. Do you still have all of these devices?               8       Q. When did you work for Verizon Wireless?
 9       A. The iMac, yes. The MacBook did take a                 9       A. 2002 through 2008.
10   kaput, so I have a new one. And the same thing with         10       Q. The next one I'd like to ask you about is
11   the iPads, they're both -- you know, died.                  11   (440)666-1700.
12       Q. Do you still have the MacBook and the two            12       A. That's my mother's cell phone.
13   iPads?                                                      13       Q. The next one that I'd like to ask you about,
14       A. Not the MacBook. The iPads I think so, yes.          14   (330)461-8671.
15       Q. When did you get rid of the MacBook?                 15       A. I believe that one is my step-daughter's
16       A. When I upgraded and got a new one. I                 16   cell phone number.
17   just -- I asked them what do I do with it, and they         17       Q. The next one is (440)394-8067.
18   said, well, we can take it off your hands and -- and        18       A. That one doesn't ring a bell.
19   refurb or recycle if we can get it to turn on.              19       Q. Okay. Do you recognize (330)722-1817?
20       Q. And when was that?                                   20       A. That would be -- I mean, I don't recognize
21       A. I don't know. Maybe a year ago.                      21   it off the top of my head; but that sounds like a
22       Q. And the two iPads you say you think you              22   Medina based number. So perhaps something when I
23   still have?                                                 23   lived in Medina. I don't know.
24       A. Yes, I think so.                                     24       Q. The next one -- we're almost done. The next
25       Q. Mr. Dickson, in 2017 did you have a landline         25   one is (440)995-4197. Do you recognize that?
                                                       Page 58                                                       Page 60

 1   number at your house?                                        1       A. I rec- -- are you looking at -- you must be
 2       A. No.                                                   2   looking at some sort of credit report or something
 3       Q. What is the number of your work cell?                 3   because that is -- that is an incorrect number for an
 4       A. Right now or then?                                    4   old home that I lived in in the early 2000s. I lived
 5       Q. In 2017, back in 2017.                                5   with some buddies, and it was (330)995-4197.
 6       A. I believe I gave it already. It was                   6       Q. Got it. And the next one is (440)248-4600.
 7   (216)903-0184.                                               7   Do you recognize that number?
 8       Q. Thank you. I apologize if I asked you that            8       A. No, but it's a Solon exchange. I don't know
 9   already.                                                     9   what that number is, though.
10             Do you remember what -- did you have              10       Q. It's a -- it's a what?
11   a landline at work, like a direct line at work in           11       A. Solon exchange. It's -- that's the --
12   2017?                                                       12   that's -- 248 signifies Solon, Ohio.
13       A. Yes.                                                 13       Q. Got it. I understand.
14       Q. Do you remember that number?                         14           MR. MATTHEWS: If -- if you don't mind, can
15       A. I do not. It was (330)457-2 something. I             15   we take a brief bathroom break?
16   don't remember the last four.                               16           MR. STRAUSS: Fine with me.
17       Q. Okay. Are you on any do not call lists?              17           THE VIDEOGRAPHER: We're going off the
18       A. Not that I'm aware of.                               18   record at 3:35, and this ends ended Media Unit No. 1.
19       Q. I'm going to run through some phone numbers          19                 (Recess taken)
20   with you and just ask you if you recognize them and if      20           THE VIDEOGRAPHER: We're back on the record
21   you do whether they belong to you or somebody else          21   at 3:48, and this begins Media Unit No. 2.
22   that you know.                                              22       Q. (By Mr. Matthews) Okay. Okay.
23       A. Okay.                                                23   Mr. Dickson, so after you received these voicemails,
24       Q. First is (440)248-0183.                              24   you didn't switch to Direct Energy, right?
25       A. Yes, that is my -- I recognize that number.          25       A. No.
                                                       Page 59                                                       Page 61

                                                                                                      16 (Pages 58 - 61)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 18 of 32. PageID #: 4719

 1        Q. No. The -- the message didn't give you a       1    withdrawn is a company called Total Marketing
 2   great impression of the company?                       2    Concepts. Have you heard that name before?
 3        A. No.                                            3        A. I'm aware of them, yes.
 4        Q. Safe to say you were completely uninterested 4          Q. Okay. And do you know how they fit in?
 5   in signing up for their service after you received     5           MR. STRAUSS: Object to form.
 6   this voicemail?                                        6        A. I believe they're -- I believe they're a
 7        A. That's a fair statement, yes.                  7    third-party vendor that Direct Energy hired to make
 8        Q. It didn't make you investigate them and        8    calls on their behalf.
 9   think, well, that's -- that seems like a great         9        Q. (By Mr. Matthews) Okay. And you
10   company, you know, I'm not interested right now but 10      understand that TMC claims that you gave consent to
11   I'll -- I'll sure keep them in mind?                  11    be contacted by filling out a form on a website?
12            MR. STRAUSS: Object to form. You may         12        A. Can you state that again?
13   answer the question.                                  13        Q. Sure. I'm not saying that you did it; but
14        A. There was no interest, but I wouldn't         14    I'm saying you understand that in connection with this
15   necessarily say I didn't look to see who this company 15    lawsuit, TMC claimed that you did give consent to be
16   is that keeps calling me all the time.                16    contacted because you filled out a form on a website
17        Q. (By Mr. Matthews) Right. I just -- what       17    in which you opted in to receive calls from Direct
18   I'm getting at is the net result of that wasn't that  18    Energy?
19   it improved your impression of the company or your 19           A. Yes, I'm aware that they -- they are
20   interest in doing business with them in the future?   20    alleging that.
21        A. Correct.                                      21        Q. Got it. Give me one second. And have you
22        Q. After receiving the voicemail, you weren't    22    seen the website -- picture of the website that TMC
23   ever going to do business with Direct Energy?         23    claims you visited?
24            MR. STRAUSS: Object to the form. You may 24            A. Yes.
25   answer the question.                                  25        Q. Sorry. Bear with me one second. I'm trying
                                                  Page 62                                                           Page 64

 1       A. I would agree.                                   1   to do this on my iPad. It's not working. Okay. I'm
 2       Q. (By Mr. Matthews) Do you know who your           2   going to mark as Exhibit 13 a screenshot of Paid for
 3   electric provider was in 2017?                          3   Research form. You know what? The technology tricked
 4       A. I'm sure it was Ohio Edison.                     4   me, and I marked it as Exhibit 2. Just --
 5       Q. Have you ever used a retail energy supplier      5           MR. MATTHEWS: Can everyone see the document
 6   for electricity or natural gas?                         6   now?
 7       A. No.                                              7           MR. STRAUSS: I just don't see it, no.
 8       Q. You've always been with the default option,      8           MR. MATTHEWS: Maybe I...
 9   the utility?                                            9           MR. STRAUSS: Oh, I see it now.
10       A. Yes.                                            10           MR. MATTHEWS: Okay. So I made an error and
11       Q. Have you ever shopped around to look for        11   marked this as Exhibit 2. I would ask that that be
12   different retail options?                              12   corrected before the transcript and exhibits are
13       A. No.                                             13   finalized and make this Paid for Research form be
14       Q. Never have considered switching from the        14   marked instead as Exhibit 13.
15   utility?                                               15           (Exhibit 13 marked.)
16       A. No.                                             16      Q. (By Mr. Matthews) So, Mr. Dickson, can you
17       Q. Would you say that receiving the voicemail      17   see that Paid for Research form on your screen?
18   hurt your opinion of Direct Energy?                    18      A. Yep.
19          MR. STRAUSS: Object to form. You may            19      Q. And you understand that this is a form that
20   answer the question.                                   20   TMC claims that you filled out?
21       A. I suppose, yeah.                                21      A. That does look like what I was showed, yes.
22       Q. (By Mr. Matthews) Okay. Mr. Dickson,            22      Q. Okay. Have you ever filled out a form like
23   you're aware that one of the defendants in this        23   that --
24   lawsuit who is not on this -- participating in this    24      A. No.
25   deposition today and their counsel has since           25      Q. -- on a site called Paid for Research?
                                                  Page 63                                                           Page 65

                                                                                                   17 (Pages 62 - 65)
                                           Veritext Legal Solutions
                                                346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 19 of 32. PageID #: 4720

 1      A. No.                                                   1   before the -- what TMC claims to have been your --
 2      Q. Okay. Do you ever recall visiting a website           2   your opt-in record, which is in the form of an Excel
 3   called Paid for Research?                                   3   spreadsheet?
 4      A. No.                                                   4       A. I don't recall.
 5      Q. Do you remember visiting any website that             5       Q. Okay. Pull it up.
 6   claimed to pay for your help with research?                 6             (Exhibit 14 marked.)
 7      A. No.                                                   7       Q. (By Mr. Matthews) Okay. I'm going to
 8      Q. Setting aside this particular form, the Paid          8   introduce as Exhibit 14 an Excel spreadsheet that
 9   for Research, have you ever filled out any forms on         9   TMC contends was a record of your opt in. Can you
10   Facebook or on the Internet like this --                   10   see that?
11          MR. STRAUSS: Object to form.                        11       A. I do.
12      Q. (By Mr. Matthews) -- where you provided              12       Q. Okay. Great. Have you -- does this refresh
13   your personal information?                                 13   your recollection as to whether you've ever seen this
14      A. I don't -- probably. I -- I don't know of            14   record before?
15   any specific ones; but, yeah, definitely not that one.     15       A. I think so because I believe I needed to
16      Q. Got it. But there -- you've completed                16   look for IP addresses that might match that, and I was
17   surveys online before?                                     17   unsuccessful at doing so.
18      A. Sure.                                                18       Q. Got it. Okay. So the other information on
19      Q. Okay. You've filled things out on Facebook           19   there looks -- let's put in the IT address for -- for
20   to participate in certain groups or things like that?      20   a moment. The -- the ZIP code, city and state, your
21      A. Correct.                                             21   name and phone number and address are all correct,
22      Q. Have you maybe entered into a vacation               22   right? That is correct personal information for you?
23   giveaway?                                                  23       A. Yes, it is.
24      A. Maybe. I don't -- I don't recall the                 24       Q. Okay. So now circling back to the IP
25   content of them.                                           25   address, you said you were asked to check for IP
                                                      Page 66                                                           Page 68

 1       Q. Right. Or -- or other -- some other kind of          1   addresses that matched this one, correct?
 2   sweepstakes where you might win something by filling        2       A. Yes.
 3   out forms in which you provided some of your personal       3       Q. When were you asked to do it?
 4   information, you've done that before?                       4       A. No, I wasn't asked to check if it matched
 5       A. Yes.                                                 5   it.
 6       Q. Or filled out forms for gift cards, you ever         6           MR. STRAUSS: Mr. Dickson, before you
 7   done that, or other free items?                             7   provide any additional testimony, I would remind you
 8       A. I can't -- I mean, I don't recall; but               8   that any communication that you had with your counsel
 9   typically if it involved -- you know, if I -- if I'm        9   regarding this case is privileged. So you're welcome
10   filling something like that out, when it starts to ask     10   to answer the question if you can, but you -- I'm
11   me crazy questions or asking me for a credit card or       11   advising you not to disclose the content of any
12   something, then I just X out of it.                        12   communication you've had with counsel.
13       Q. Fair enough. I -- I don't enter my credit           13       Q. (By Mr. Matthews) That's a fair -- fair
14   card either. But in terms of other personal                14   warning. I'm not trying to ask about what
15   information -- well, I think your answers are clear.       15   specifically your counsel may have told you to do or
16   You just can't recall any -- entering any information      16   what you reported back, but let's -- let's try to go
17   for gift cards or free items?                              17   at it this way: At some point in time did you
18       A. No.                                                 18   endeavor to try to see if the IP address that we see
19       Q. Okay. You filled out forms before online.           19   on Exhibit 14 was the same as an IP address that
20   You just don't recall ever doing anything on Paid for      20   relates to one of your devices?
21   Research or a form that looked like the one that is        21       A. Yes. And that's primarily what it was. I
22   Exhibit 13?                                                22   mean, this is a document that I believe I remember
23       A. No, I have not seen that website other than         23   being shown, in which case I took it upon myself to
24   what I'm looking at.                                       24   look at my devices and, you know, go to my IP.com or
25       Q. Okay. Terrific. Let me -- have you seen             25   whatever that is. And -- and none of my IP addresses
                                                      Page 67                                                           Page 69

                                                                                                        18 (Pages 66 - 69)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 20 of 32. PageID #: 4721

 1   ever matched up with that.                                  1       A. That's connected to that device, yes.
 2       Q. Okay. Let's -- let's break that down a               2       Q. Right. Okay. Did you remember taking any
 3   little bit. When did you do that?                           3   vacations in July 2017 or anytime in 2017?
 4       A. After I got this document. I don't -- I              4       A. Definitely in 2017. Let me think here. I
 5   don't recall when I -- when I saw it for the first          5   went to Hawaii in March of 2017 and Santa Barbara,
 6   time.                                                       6   California, in April of 2017. I don't recall -- I
 7       Q. Okay. I'm not trying to be difficult, but            7   don't think there was any other ones. Maybe -- maybe
 8   do you remember if it was 2018 or 2019 or was it            8   Vegas for a weekend in August, but not in July.
 9   within the last 30 days or so?                              9       Q. Those are pretty good trips.
10       A. Oh, no. I would say it was probably --              10       A. It was a good year.
11   probably summer of '18.                                    11       Q. Okay. All right. Mr. Dickson, Mr. Strauss
12       Q. Okay. So you said about trying to match             12   is on the phone. And you mentioned that you helped --
13   this IP address with some other ones. And what --          13   that you prepped with Mr. Strauss and with -- the
14   what devices did you check?                                14   other name escape me. And Alex I believe at
15       A. All the ones that are provided that you've          15   Mr. Strauss' firm. Can you tell me the names of any
16   asked about, the two iPads, the MacBook and the --         16   of the other lawyers who are representing you in this
17   the -- my phone.                                           17   case?
18       Q. The -- your personal cell phone is one?             18       A. I cannot.
19       A. Yes.                                                19       Q. Okay. Have you ever heard of Matthew McCue?
20       Q. Correct? Your two iPads that you had in             20       A. Yes.
21   2017, correct?                                             21       Q. Okay. And who is -- is he representing you?
22       A. Yes.                                                22       A. Well, as you say the names, I -- I remember
23       Q. Your --                                             23   them from reading the complaint. So, yes, that's one
24       A. Oh, and the iMac, too.                              24   of the lawyers on there.
25       Q. IMac that you had in 2017 --                        25       Q. Okay. Have you ever met Mr. McCue or spoken
                                                      Page 70                                                       Page 72

 1       A. And still have.                                      1   to him?
 2       Q. And the MacBook that you had in 2017?                2       A. No, I have not.
 3       A. Correct.                                             3       Q. Okay. Do you recognize the name
 4       Q. Do you know if you checked before you got            4   Anthony Paroinch?
 5   the new cell phone?                                         5       A. Yes.
 6       A. Yes, definitely.                                     6       Q. Okay. Who is he?
 7       Q. Okay. Did you check any other devices or             7       A. He's also on that -- the list of the
 8   just those five?                                            8   attorneys representing.
 9       A. I may have checked my work laptop just to be         9       Q. Have you met or spoken to him?
10   safe and just to see if these different IP addresses       10       A. No.
11   that were popping up were, you know, kind of par for       11       Q. What about Edward Broderick?
12   the course of any device; but I don't -- I don't           12       A. Yes.
13   recall for sure.                                           13       Q. And who is he?
14       Q. You don't remember for sure whether you             14       A. Same thing, he's representing.
15   checked your work laptop?                                  15       Q. Okay. What about Brian Murphy?
16       A. Right.                                              16       A. I would imagine he's also there, but I don't
17       Q. Okay. How did you go about checking the --          17   recall that name. The other two I did remember.
18   the other -- the five devices that you mentioned? You      18       Q. That's not a person you've spoken to or met?
19   just went to a website to google "my IP address"?          19       A. No.
20       A. Yeah. I don't know what the web address is,         20       Q. What about Jonathan Misny?
21   like go to myIP.com or something like that, something      21       A. No, I have not spoken to or met him; but I
22   of that nature.                                            22   would imagine he is also on the -- the complaint.
23       Q. Okay. But that -- that was the extent of            23       Q. Do you have agreements with these lawyers
24   the search, was that you went to a website that            24   about this lawsuit or Direct Energy?
25   purports to identify an IP address and --                  25       A. I -- personally, I do not believe so.
                                                      Page 71                                                       Page 73

                                                                                                     19 (Pages 70 - 73)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 21 of 32. PageID #: 4722

 1       Q. Do you have agreements with any other                1   the voicemails that we've been talking about today?
 2   lawyers about this lawsuit or Direct Energy?                2       A. Yes.
 3       A. Can you clarify what you mean by agreement?          3       Q. Okay. So once you started receiving the
 4       Q. I mean it broadly. I mean if you have an             4   voicemails that we've been talking about today, you
 5   understanding all the way up to a formal written            5   already had this relationship with Mr. Strauss?
 6   agreement with any lawyer besides those I mentioned         6       A. Yes.
 7   about this lawsuit or Direct Energy?                        7       Q. Right? Okay.
 8       A. Sam is the only -- the only lawyer that I            8              Mr. Dickson, you -- obviously you
 9   have any type of agreement with really.                     9   understand you're the plaintiff in this lawsuit.
10       Q. Okay. Again, I don't want -- as Mr. Strauss         10   You're the named plaintiff, correct?
11   said, I'm not trying to get at the -- the content of       11       A. Yes.
12   your discussions; but was Mr. Strauss the first lawyer     12       Q. And as you told me earlier, you're seeking
13   that you communicated with about this lawsuit?             13   to represent a whole class of people who, like you,
14       A. Yes.                                                14   claim to have been contacted by Direct Energy or
15       Q. And how did you find each other?                    15   someone acting on its behalf with voicemail, correct?
16       A. Mr. Strauss, he -- he -- let me think here.         16       A. Yes.
17   He reached out to me at some point about the TruGreen      17          MR. STRAUSS: Object to form. You can
18   situation.                                                 18   answer the question.
19       Q. About the TruGreen situation?                       19       Q. (By Mr. Matthews) And you understand that
20       A. Yes.                                                20   as the named plaintiff, you have a duty to represent
21       Q. The lawsuit that you had on file with them?         21   their interest adequately, correct?
22       A. Yes, yes.                                           22       A. Yes.
23       Q. Was a different lawyer representing you in          23       Q. Not just what you think is best for you, but
24   connection with the TruGreen lawsuit?                      24   you are required to do what is best for the class.
25       A. No.                                                 25   You understand that, correct?
                                                      Page 74                                                        Page 76

 1       Q. Did you file that yourself?                          1       A. Yes.
 2       A. I filed it with the help of counsel.                 2       Q. Okay. And you're willing to do that?
 3       Q. Okay. Who was that counsel?                          3       A. Yes.
 4       A. Sam.                                                 4       Q. You understand that if this case goes to
 5       Q. Okay.                                                5   trial, you'll have to attend and -- and be there for
 6       A. Maybe I misunderstood your question before           6   the duration, correct?
 7   that.                                                       7       A. Yes.
 8       Q. It was probably a bad question. So did --            8       Q. Are you willing to do that?
 9   help me understand how it came about. Did you fill          9       A. Yes.
10   out a form online about some interest in pursuing a        10       Q. And are you willing to assist your attorneys
11   claim?                                                     11   through the end?
12       A. As I recall, he sent me a letter regarding          12       A. Yes.
13   TruGreen and I responded to him.                           13       Q. You understand that despite all that, you
14       Q. Okay. And what I'm trying to get at is how          14   may not be compensated any more than any of the other
15   he knew of your existence. Were you -- were you guys       15   class members, correct?
16   friends?                                                   16       A. Understood.
17       A. No. I believe I had posted a review of some         17       Q. Okay.
18   sort on the TruGreen Facebook page and he saw it.          18           MR. MATTHEWS: Let's take a break real
19       Q. I see. Okay. And so when you received               19   quick. I just want to look over some notes. I think
20   the -- help me. I'm sure I asked you earlier, and I        20   I'm about done, and I just want to be sure I haven't
21   apologize because I can't remember right now. But          21   missed anything that is super important.
22   when -- when would that have been, early 2017?             22           MR. STRAUSS: That sounds great. How would
23       A. I don't recall. It could have been even             23   a 10-minute break work for you?
24   earlier than that.                                         24           MR. MATTHEWS: I'm sorry? I didn't hear.
25       Q. Okay. Was it before you started receiving           25   How long did you say?
                                                      Page 75                                                        Page 77

                                                                                                      20 (Pages 74 - 77)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 22 of 32. PageID #: 4723

 1          MR. STRAUSS: Would a 10-minute break --            1   entity that called you?
 2   does that sound like a good amount of time?               2       A. I do not know which one of those three named
 3          MR. MATTHEWS: Yes, that's great. If I can          3   in the complaint actually called, but they were all as
 4   get it done faster, I'll come back.                       4   a result of Direct Energy.
 5          THE VIDEOGRAPHER: We're going off the              5       Q. Do you know what relationship Silverman
 6   record at 4:14.                                           6   Enterprises has with Direct Energy?
 7                (Recess taken)                               7          MR. STRAUSS: Object to the form. You may
 8          THE VIDEOGRAPHER: We're back on the record         8   answer.
 9   at 4:24.                                                  9       A. I'm not privy to that information, no.
10          MR. MATTHEWS: Mr. Dickson, thank you for          10       Q. (By Mr. Yardley) So do you have any
11   your time today and your patience with me. And I will    11   firsthand knowledge of who Silverman Enterprises is
12   pass the witness.                                        12   outside of what you've read in your own complaint?
13          MR. YARDLEY: I don't know if I'm up next.         13       A. No.
14   You know, I don't want to assume that I'm allowed to     14       Q. Had you ever heard of Silverman Enterprises'
15   ask questions next; but I think I'm going to because     15   name before the complaint was filed originally?
16   no one else is talking.                                  16       A. No.
17                  EXAMINATION                               17       Q. How did you first learn of the name
18   BY MR. YARDLEY:                                          18   Silverman Enterprises?
19       Q. Mr. Dickson, do you know who Silverman            19       A. I drafted the complaint with the assistance
20   Enterprises is?                                          20   of counsel, and that's when I learned of them.
21       A. I believe they are also named in the              21       Q. Well, the original complaint didn't name
22   complaint as a third-party vendor that Direct Energy     22   Silverman Enterprises, did it?
23   hired. I could be wrong.                                 23       A. No, it did not.
24       Q. And how do you know that?                         24       Q. The first amended complaint didn't name
25       A. How do I know what?                               25   Silverman Enterprises, did it?
                                                    Page 78                                                           Page 80

 1       Q. Who Silverman Enterprises is.                      1       A. No, it did not.
 2            MR. STRAUSS: Object to form. You can             2       Q. And after the first amended complaint was
 3   answer the question.                                      3   filed, when did you first hear about Silverman
 4       A. Because it's named in the complaint.               4   Enterprises?
 5       Q. (By Mr. Yardley) But if this is your               5       A. On receiving the revised complaint, the
 6   complaint, you don't learn from your own complaint        6   third one.
 7   what's going on. You're supposed to know who they         7       Q. So your lawyers sent you a document which
 8   are before you file a complaint; is that correct?         8   explained what Silverman Enterprises was?
 9            MR. STRAUSS: Object to form. You may             9       A. No. They sent me the revised complaint that
10   answer the question.                                     10   had more information included, which was Silverman
11       A. Yes, I -- I understand that.                      11   Enterprises.
12       Q. (By Mr. Yardley) Do you know what role            12       Q. When you say the revised complaint, do you
13   Silverman Enterprises is alleged to have played in       13   mean the first amended complaint or the second amended
14   this case?                                               14   complaint?
15       A. To my knowledge, they were hired by Direct        15       A. The second one.
16   Energy to make the calls to people within this class.    16       Q. So the first time you ever heard the name
17       Q. So it's your understanding that Silverman         17   Silverman Enterprises was when you read it in the
18   Enterprises is a call center?                            18   second amended complaint; is that correct?
19            MR. STRAUSS: Object to form. You may            19       A. Yes.
20   answer the question.                                     20       Q. And was that filed at that time?
21       A. I don't know if it's a call center, but           21       A. I do not know.
22   it -- it's a company that will make calls on a           22       Q. You don't know whether the first amended
23   company's behalf.                                        23   complaint was filed at the time when you first
24       Q. (By Mr. Yardley) And is it your                   24   reviewed the name Silverman Enterprises?
25   understanding that Silverman Enterprises is the          25       A. I would -- I would venture to say that I
                                                    Page 79                                                           Page 81

                                                                                                      21 (Pages 78 - 81)
                                            Veritext Legal Solutions
                                                 346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 23 of 32. PageID #: 4724

 1   received the complaint and then it was filed because I      1   involvement is that they were the entity that left a
 2   believe I would have had to have signed it.                 2   ringless voice -- voicemail on your phone?
 3      Q. So at the time you signed -- or at least              3        A. My understanding --
 4   signed off on the second amended complaint, the only        4           MR. STRAUSS: Objection, form. You may
 5   information you had about Silverman Enterprises came        5   answer.
 6   from your attorney; is that correct?                        6        A. My understanding is that they are one of the
 7      A. Correct.                                              7   companies that Direct Energy hired to make these
 8      Q. Did you ever do any independent research              8   calls.
 9   about Silverman Enterprises?                                9        Q. (By Mr. Yardley) So it's your position
10      A. No.                                                  10   that Direct Energy hired Silverman Enterprises,
11      Q. Do you have an independent knowledge of what         11   correct?
12   Silverman Enterprises does or what role it had with        12        A. Yes.
13   respect to your case outside of what you've been told      13        Q. Okay. At the time -- the 11 calls
14   by your attorneys?                                         14   mentioned -- referenced in your second amended
15          MR. STRAUSS: Object to form. You may                15   complaint run from July 2017 to December 2017; is that
16   answer.                                                    16   correct?
17      A. No, I do not.                                        17        A. That sounds correct, yes.
18      Q. (By Mr. Yardley) And I think, if I -- if I           18        Q. In July of 2017 do you remember receiving
19   characterize your testimony correct, you're saying         19   the first message on your machine that you've
20   that Silverman Enterprises was the entity that left        20   identified in the complaint?
21   a voicemail on your message machine; is that               21        A. On the phone?
22   correct?                                                   22        Q. Yes.
23          MR. STRAUSS: Object to form. You may --             23        A. Yes. I mean, I -- do I remember receiving
24      Q. (By Mr. Yardley) By message machine, I               24   it, like, explicitly, no; but I have record of it on
25   mean your phone.                                           25   my phone.
                                                      Page 82                                                         Page 84

 1         MR. STRAUSS: Object -- same objection. You            1       Q. At the time you received it, did you have an
 2   may answer.                                                 2   understanding of whether the leaving of that message
 3      A. That is my understanding, yes.                        3   on your phone violated the TCPA?
 4      Q. (By Mr. Yardley) So you -- you've alleged             4          MR. STRAUSS: Object to form. You may
 5   in your complaint that there was 11 instances in            5   answer the question.
 6   which someone called you; is that correct?                  6       Q. (By Mr. Yardley) You know what the TCPA
 7      A. Yes.                                                  7   is, don't you?
 8         MR. STRAUSS: Objection, form. You may                 8       A. Yes.
 9   answer.                                                     9       Q. What is it?
10      A. Yes.                                                 10       A. It's the -- I don't know the -- what the
11      Q. (By Mr. Yardley) You testified earlier               11   acronym stands for, but it is the -- it's
12   today that you believed that it was Direct Energy          12   telemarketing calls to people unsolicited.
13   who called you; is that correct?                           13       Q. You're referring to the Telephone Consumer
14      A. I believe Direct Energy is the -- the main           14   Protection Act of 1991, correct?
15   source of these calls.                                     15       A. Yes.
16      Q. Do you have any knowledge of any contract or         16       Q. So when you left -- when that phone message
17   arrangement between Silverman Enterprises and Direct       17   was left on your telephone in July of 2017, did you
18   Energy?                                                    18   have an opinion or a position as to whether that act
19      A. Independent knowledge, no; but they wouldn't         19   violated the TCPA?
20   be named in this complaint if there wasn't some sort       20          MR. STRAUSS: Object to form. You may
21   of connection.                                             21   answer the question.
22      Q. Well, you named them; isn't that correct?            22       A. I would say yes, I had an opinion that it --
23   You're the plaintiff, correct?                             23   I don't know why -- why they were calling me. I had
24      A. Yes.                                                 24   no reason for them to call me.
25      Q. And the extent of your knowledge of their            25       Q. (By Mr. Yardley) At the time you received
                                                      Page 83                                                         Page 85

                                                                                                      22 (Pages 82 - 85)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 24 of 32. PageID #: 4725

 1   that first call, what was your knowledge of the              1       A. 2017, I'm sorry.
 2   TCPA?                                                        2       Q. So in August of 2017 you believed you might
 3       A. Probably not much. Nothing I would say.               3   have a lawsuit against someone. Did you know who?
 4       Q. So you don't know whether the TCPA, in fact,          4          MR. STRAUSS: Object to form. You may
 5   prohibits placing a ringless voicemail on your phone?        5   answer the question.
 6            MR. STRAUSS: Object to form. You may                6       A. No, I did not at the time.
 7   answer the question.                                         7       Q. (By Mr. Yardley) When did you first learn
 8       A. I would not have knowledge of that, no.               8   of the name Direct Energy?
 9       Q. (By Mr. Yardley) And you never researched             9       A. When I -- through counsel.
10   that; is that correct?                                      10       Q. I just said when.
11       A. No.                                                  11       A. Oh, when?
12       Q. Well, what caused you to -- to file a                12       Q. Yes. Was it during the period in which the
13   lawsuit if you don't have any position as to whether        13   ringless voicemails were being left on your phone?
14   placing a ringless voicemail on a phone violates the        14       A. Well, definitely during that time because
15   TCPA?                                                       15   November 3rd, the name showed up on the voicemail.
16       A. So the reason I reached out in the first             16   But I don't recall whether or not my -- my
17   place to Sam is because I had the first -- that prior       17   conversations with counsel told me about that name
18   relationship. But the main reason that I reached out        18   prior to that November 3rd date.
19   to him directly was because I had never had a               19       Q. But you were having ongoing conversations
20   situation where, you know, a telephone marketer calls,      20   with counsel during the November -- or let's say
21   it rings and then you pick up and then it hangs up and      21   during the second half of 2017 about filing a possible
22   then it still leaves a voicemail. I had never heard         22   TCPA claim; is that correct?
23   of that, and I thought that that was -- you know,           23       A. Yes.
24   it -- it was annoying and it was an invasion of my          24       Q. Now, you said that you swapped out your
25   privacy, to be honest.                                      25   phone in 2018; is that correct?
                                                       Page 86                                                           Page 88

 1       Q. Did you feel at that point that it violated           1       A. I did.
 2   the TCPA?                                                    2       Q. What month would that have been?
 3           MR. STRAUSS: Object to form.                         3       A. I would say October of 2018.
 4       Q. (By Mr. Yardley) When I say "it," I mean              4       Q. So approximately one year after you first
 5   your ringless voice message.                                 5   thought about filing a TCPA claim, you agreed to give
 6       A. Because I had not much knowledge of the TCPA          6   your cell phone to AT&T in exchange for a new cell
 7   at the time, I would say I didn't know if it violated        7   phone?
 8   it; but I knew that it was -- it was odd and I needed        8       A. I did.
 9   to investigate it legally.                                   9       Q. Did it ever occur to you that that old cell
10       Q. Did you -- at the time you received the              10   phone would be evidence in any TCPA case you might
11   first voicemail, did you consider filing a lawsuit          11   file?
12   based on that?                                              12       A. No.
13       A. The very first call?                                 13       Q. Never occurred to you at all?
14       Q. Yes.                                                 14       A. No, because the voicemails transfer to the
15       A. No, not on -- not on the first call.                 15   new phone.
16       Q. When did you first -- when did the first             16       Q. Who transferred those voicemails to the new
17   thought come to your mind that you might file a             17   phone?
18   lawsuit based on one of the 11 ringless voicemails --       18       A. It automatically happens based on the phone
19   ringless voicemails that you allege was placed on your      19   number and the voicemail account.
20   phone?                                                      20       Q. Are you saying that -- that the phone
21       A. Probably about three or four in.                     21   that -- which is the subject of this lawsuit which you
22       Q. And when would that have been, how far in            22   no longer have was backed up to AT&T's cloud system?
23   time?                                                       23          MR. STRAUSS: Object to form. You may
24       A. Most likely sometime in August.                      24   answer the question.
25       Q. And that would be August of what year?               25       A. I'm not sure if it's in a cloud system or
                                                       Page 87                                                           Page 89

                                                                                                        23 (Pages 86 - 89)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 25 of 32. PageID #: 4726

 1   not. That would -- I'm not -- I'm not an expert when          1   wanted to wait until everything was loaded on the
 2   it comes to that. But I do know that -- that as long          2   phone.
 3   as that phone number is with AT&T, any voicemails that        3      Q. And you didn't wait that long because it
 4   are left on their visual voicemail system will                4   takes hours to do that; is that correct?
 5   transfer to any new device that you upgrade to.               5      A. Sometimes it does. So, yeah, I think I did
 6        Q. (By Mr. Yardley) How do you know that?                6   leave. I -- I left once my texts and my -- and my
 7        A. Well, one, because I formerly worked for              7   emails accounts were set up and everything. The apps
 8   AT&T; but, two, because it's happened every time I've         8   took forever to download.
 9   upgraded a phone.                                             9      Q. So my point --
10        Q. Do you have an iCloud account?                       10          MR. STRAUSS: Try not to speak over counsel.
11        A. iCloud, yes.                                         11   They're making a record. So please let counsel ask
12        Q. What's the -- what's the email address that          12   his question in its entirety before you begin your
13   your iCloud account is tied to?                              13   response.
14        A. My regular email. If you don't have it,              14          THE WITNESS: Okay.
15   it's my name 27@yahoo.com.                                   15      Q. (By Mr. Yardley) And you still maintain
16        Q. Can you spell out that whole email address?          16   that Apple -- that mattdickson27@yahoo.com iCloud
17        A. I can. It's                                          17   account; is that correct?
18   M-a-t-t-d-i-c-k-s-o-n-2-7@yahoo, y-a-h-o-o, .com.            18      A. I do.
19        Q. Is your real name Matthew?                           19      Q. How long have you had that iCloud account?
20        A. It is, yes.                                          20      A. Ten or 11 years.
21        Q. So do you back up the -- did you back up the         21      Q. I was going to say it's a Yahoo account,
22   phone you had in 2017 to the mattdickson27@yahoo.com         22   that kind of tells you something.
23   iCloud account?                                              23      A. Oh, the Yahoo. You -- well, yeah, but you
24        A. I did.                                               24   said iCloud.
25        Q. You automatically did that?                          25      Q. Okay. So it's a -- it originally started as
                                                        Page 90                                                        Page 92

 1       A. I had it set so that it would automatically            1   a Yahoo account, correct?
 2   do it every night; and prior to doing the upgrade, I          2         MR. STRAUSS: Object to form. You may
 3   made sure that it was done so that I could access             3   answer the question.
 4   everything that I had on the previous phone.                  4       A. No. It's -- I mean, when you create an
 5       Q. So you didn't rely on AT&T's server to do              5   iCloud account, you need to create a user ID with an
 6   that; is that correct?                                        6   email or a user name. And when I created my iCloud
 7          MR. STRAUSS: Object to form. You may                   7   account 10 or 11 years ago, I used my personal email
 8   answer the question.                                          8   address, mattdickson27@yahoo.com.
 9       A. I don't know what I relied on. I just                  9       Q. (By Mr. Yardley) Okay. So there's
10   relied on the fact that I knew that if I did a backup,       10   actually two different accounts. There's a
11   all my information would still transfer to the new           11   mattdickson27@yahoo.com account, correct, that
12   phone.                                                       12   predated your iCloud account, correct?
13       Q. (By Mr. Yardley) Remember when you got                13       A. Yes.
14   that new phone?                                              14       Q. And then there's an iCloud account with
15       A. Uh-huh, yes.                                          15   mattdickson27@yahoo.com. It has nothing to do with
16       Q. Did you go to the store to get it? When I             16   Yahoo. It just uses the Yahoo word in the name,
17   say the store, I mean the AT&T store.                        17   correct?
18       A. No. I got that at the Apple store.                    18       A. Yes.
19       Q. So you bought it on the Apple store. Did              19       Q. And that iCloud account probably has a
20   Apple transfer all of your old data to your new phone?       20   mattdickson27@icloud.com email address also, doesn't
21       A. No, because it accesses it through the                21   it?
22   cloud.                                                       22       A. I don't know what the email address would
23       Q. So you did that yourself; is that correct?            23   be, but it probably does have some iCloud email
24       A. They -- they initiated it. But once it was            24   address.
25   initiated, then I was free to leave the store unless I       25       Q. In addition to the mattdickson27@yahoo.com
                                                        Page 91                                                        Page 93

                                                                                                        24 (Pages 90 - 93)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 26 of 32. PageID #: 4727

 1   email address, do you have any other personal email        1       Q. And when you allow somebody to do that and
 2   addresses?                                                 2   you give them an email address, did you give them --
 3       A. Yes.                                                3   did you give them mattdickson27@yahoo.com or
 4       Q. What are they?                                      4   mattdickson27@gmail.com?
 5       A. The same user handle,                               5       A. Generally speaking -- sorry. Generally
 6   mattdickson27@gmail.com.                                   6   speaking, I will give them the gmail one because I use
 7       Q. And is that the only other one you have?            7   it less.
 8       A. Yes.                                                8       Q. That would be your sort of junk email
 9       Q. To the extent that we can count them, you           9   account; is that correct?
10   have mattdickson27@gmail, mattdickson27@yahoo and         10       A. Correct.
11   probably a mattdickson27@icloud; is that correct?         11       Q. And the mattdickson27 is reserved for
12          MR. STRAUSS: Object to form. You may               12   personal matters that don't involve junk email?
13   answer it.                                                13       A. Correct.
14       A. Most likely, yes, on the iCloud one; but the       14       Q. So if we went to the mattdickson27@gmail
15   other two for sure.                                       15   account you could see everybody that you opted into
16       Q. (By Mr. Yardley) Did you ever opt in to            16   because they would have emailed you there; is that
17   allow any entity to contact you?                          17   correct?
18          MR. STRAUSS: Object to form. You may               18           MR. STRAUSS: Object to the form.
19   answer it.                                                19       A. Probably -- probably, yes.
20       A. Not that I'm aware of.                             20       Q. (By Mr. Yardley) And the ones you can
21       Q. (By Mr. Yardley) So you've never allowed           21   remember are Home Depot, Kohl's. Any others?
22   any entity to contact you that you regularly do           22       A. Best Buy, Groupon. That's about it. Those
23   business with?                                            23   are the ones that I generally tend to have to delete
24          MR. STRAUSS: Object to form. You may               24   every morning when I check my email.
25   answer it.                                                25       Q. Ohio State University wouldn't be one of
                                                     Page 94                                                           Page 96

 1       A. I would say if I do -- I mean, no. I mean,          1   those?
 2   I get emails from like Home Depot and Kohl's and           2       A. Maybe. I don't know. Like the -- like
 3   places like that.                                          3   probably a fan site maybe offering goods.
 4       Q. (By Mr. Yardley) That's because you have an         4       Q. Okay. So I think we've -- we've covered the
 5   account at Home Depot, correct?                            5   email addresses. Now, I think your -- you produced
 6       A. What's that?                                        6   ten new voicemails today; is that correct?
 7       Q. That's because you have an account at Home          7          MR. STRAUSS: Object to form.
 8   Depot, correct?                                            8       Q. (By Mr. Yardley) When I say you, your
 9       A. Correct.                                            9   counsel has done that, correct?
10       Q. And when you applied for that account at           10       A. I believe that we produced seven new ones
11   Home Depot, you opted in to have them send you emails,    11   other than the four that were in the second amended
12   correct?                                                  12   complaint.
13           MR. STRAUSS: Object to form. You may              13       Q. Okay. And when did you find those seven
14   answer.                                                   14   voicemails?
15       A. Probably, yes.                                     15       A. Through deposition prep when -- when
16       Q. (By Mr. Yardley) So do you know what other         16   discussing and I saw -- and I rereviewed the
17   entities that you allowed to send you communications      17   complaint.
18   other than Home Depot?                                    18          MR. STRAUSS: Mr. Dickson, I'm going to
19           MR. STRAUSS: Object to form. You can              19   remind you not to discuss anything that you discussed
20   answer that.                                              20   with counsel. You can certainly answer the question
21       A. I'm sure there's a handful. I don't know           21   as to when you found them, but I want to remind you
22   all of them offhand.                                      22   any conversations you had with counsel either by phone
23       Q. (By Mr. Yardley) Do you know any of them           23   or via email or in any other form is privileged and I
24   offhand?                                                  24   would advise you not to answer.
25       A. Home Depot, Kohl's, Best Buy.                      25       A. Okay. The -- just in reviewing the -- the
                                                     Page 95                                                           Page 97

                                                                                                      25 (Pages 94 - 97)
                                             Veritext Legal Solutions
                                                  346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 27 of 32. PageID #: 4728

 1   complaint, I noticed that there was only four on             1      Q. (By Mr. Yardley) You're forwarding an
 2   there; and I was, like, it didn't seem right because I       2   electronic medium. Do you understand that?
 3   knew that there was more. And I -- I went back into          3      A. Uh-huh.
 4   my voicemail and found the seven, so I sent them over.       4      Q. How did you know how to do that?
 5      Q. (By Mr. Yardley) Did you ever respond to               5      A. Because it's just something you learn when
 6   any discovery in this case?                                  6   you're utilizing the phone.
 7      A. To what?                                               7      Q. Well, that icon is not -- is that stored on
 8      Q. Any discovery.                                         8   your phone when you swipe down from the upper right?
 9      A. Like the discovery questions?                          9          MR. STRAUSS: Object to form. You can
10      Q. Yes.                                                  10   answer the question.
11      A. Yes.                                                  11      A. No. It shows up when you actually click on
12      Q. And did they -- did any of those discovery            12   the voicemail.
13   questions ask you whether there were any other              13      Q. (By Mr. Yardley) It gives you a methodology
14   instances where voicemails had been placed on your          14   for sending it; is that correct?
15   phone that might relate to this lawsuit?                    15      A. Correct.
16          MR. STRAUSS: Objection.                              16      Q. Did you send it email or text message?
17      A. I don't recall.                                       17      A. Email.
18      Q. (By Mr. Yardley) You don't recall?                    18      Q. And you were going through those voicemails
19      A. I don't recall if one -- if that was one of           19   over the last ten days; is that correct?
20   the questions.                                              20      A. Reviewing them, yes.
21      Q. Do you ever recall searching your phone for           21      Q. And you found new ones, correct?
22   voicemails?                                                 22      A. Well, they weren't new; but, I mean, new to
23      A. Yes, I -- I looked at them over the last              23   the complaint, yes.
24   week and a half or so.                                      24      Q. So how did you identify those as emails that
25      Q. All right. So over the last week and a half           25   related to this complaint -- excuse me, voicemails
                                                       Page 98                                                      Page 100

 1   you looked at your phone to see if there were                1   that related to this complaint?
 2   voicemails there; is that correct?                           2      A. Because they all utilized the same general
 3       A. Yes.                                                  3   format in the message that they left.
 4       Q. When did you do that prior to a week and a            4      Q. Did the word "Silverman" come up in any of
 5   half ago, if ever?                                           5   those messages?
 6       A. Well, certainly when -- when my initiated --          6      A. Silverman?
 7   my initiated -- when I initiated the conversations           7      Q. Yes.
 8   three years ago with counsel, anytime I would get one,       8      A. No.
 9   I would make sure that it saved. So throughout the           9      Q. Do you recall responding yes to a text when
10   course of a couple years.                                   10   asked for your consent to be contacted?
11       Q. Are you saying that you were forwarding              11          MR. STRAUSS: Object to form. You may
12   these ringless voicemails in real time to your              12   answer.
13   attorneys?                                                  13      A. To be contacted, no.
14       A. Like not real time but within -- within a            14      Q. (By Mr. Yardley) So Home -- you've never
15   couple of days I would say.                                 15   given Home Depot the consent to contact you,
16       Q. And who did you forward them to?                     16   correct?
17       A. Mr. Strauss.                                         17      A. Via text, no.
18       Q. How would you do that?                               18          MR. STRAUSS: Object to form. You can
19       A. The same way I did it earlier last week,             19   answer.
20   which is clicking on the icon and sharing it by email.      20      Q. (By Mr. Yardley) Do you know if the
21       Q. Had you ever done that before with other             21   consent that you gave to Home Depot, that it didn't
22   electronic medium?                                          22   include text message?
23          MR. STRAUSS: Object to form. You may                 23      A. I don't recall.
24   answer the question.                                        24      Q. Do you know whether the consent you gave to
25       A. I'm not sure I understand the question.              25   Kohl's included text messages?
                                                       Page 99                                                      Page 101

                                                                                                    26 (Pages 98 - 101)
                                               Veritext Legal Solutions
                                                    346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 28 of 32. PageID #: 4729

 1       A. I don't recall; and if they -- if they do,           1      A. Yes.
 2   I -- I immediately respond with an opt out.                 2      Q. And you allege four in the original
 3       Q. Well, you certainly know about Best Buy              3   complaint; is that correct?
 4   because they -- they text messages all the time, don't      4      A. You asked about the second amended
 5   they?                                                       5   complaint.
 6       A. Not to me.                                           6      Q. Excuse me, the second amended complaint.
 7       Q. You don't get text messages from Best Buy            7      A. Yes.
 8   that says flash sale or anything like that?                 8      Q. Did any of those four calls name Direct
 9       A. No.                                                  9   Energy?
10       Q. And you don't know whether you gave Best Buy        10      A. Yes.
11   the authorization to contact you by text?                  11      Q. Which ones?
12       A. If I did, then I -- like I said, I would            12      A. November 3rd, 2017.
13   have opted out right away when I got it.                   13      Q. Is it your position that the November 3rd,
14       Q. Have you ever looked at the language of the         14   2017, call came directly from Direct Energy?
15   TCPA?                                                      15      A. My perception would have been that, yes,
16       A. I have not.                                         16   that came directly from Direct Energy.
17       Q. Do you know if the word "ringless voicemail"        17      Q. And you don't have any perception that any
18   appears in the TCPA anywhere?                              18   call came directly from Silverman Enterprises,
19       A. I do not.                                           19   correct?
20       Q. What's the basis for your belief that a             20      A. There is -- there's really no way that I can
21   ringless voicemail constitutes a violation of TCPA?        21   ascertain whether it came from Silverman or Direct
22           MR. STRAUSS: Object to form. You may               22   Energy or TC -- TMC, whatever the third one is called.
23   answer it.                                                 23      Q. You don't have any basis for concluding that
24       A. Can you repeat the question, please?                24   Silverman Enterprises contacted you like you do for
25           MR. YARDLEY: I cannot, but the court               25   Direct Energy, correct?
                                                     Page 102                                                         Page 104

 1   reporter can.                                               1          MR. STRAUSS: Object to form. You may
 2           THECOURT REPORTER: "What's the basis for            2   answer the question.
 3   your belief that a ringless voicemail constitutes a         3      A. I mainly think that Direct Energy is
 4   violation of TCPA?"                                         4   responsible for this.
 5           MR. YARDLEY: Thank you very much, Ms. Court         5      Q. (By Mr. Yardley) So you don't believe
 6   Reporter.                                                   6   Silverman Enterprises is responsible for this?
 7       A. I guess I would say that it -- I believe             7          MR. STRAUSS: Object to form. You may
 8   that it's a violation based on the fact that I didn't       8   answer it.
 9   ask for that to happen and when I tried to answer the       9      A. I believe they -- they carry some
10   phone to tell them to stop calling me, it immediately      10   responsibility, but Direct Energy is the one that
11   hung up.                                                   11   reached out to them to hire them to call the -- myself
12       Q. (By Mr. Yardley) Those are all factual              12   and millions of others.
13   statements. Do you have any basis to believe that          13      Q. (By Mr. Yardley) And just to make it very
14   the TCPA prohibits the leaving of ringless                 14   clear, you believe that there is a contract between
15   voicemails on your phone?                                  15   Silverman Enterprises and Direct Energy to leave
16           MR. STRAUSS: Again I'm going to object,            16   ringless voicemails on your phone; is that correct?
17   form. You can answer the question.                         17      A. That is my understanding.
18       A. I -- I don't know the language in the TCPA          18      Q. You're familiar with Exhibit 14, correct?
19   to be able to answer that.                                 19   That's the -- the list.
20       Q. (By Mr. Yardley) One second. How many               20          MR. STRAUSS: I'm not familiar, Counsel,
21   calls did you ID in the second amended complaint?          21   with what you're referring to when you say Exhibit 14.
22       A. In the second amendment complaint there, I          22          MR. YARDLEY: The IP addresses.
23   believe, were four.                                        23          MR. STRAUSS: Okay. So -- okay.
24       Q. And when I say calls, you understand I mean         24      Q. (By Mr. Yardley) So when did you check the
25   ringless voicemails, right?                                25   IP addresses listed on deposition Exhibit 14 against
                                                     Page 103                                                         Page 105

                                                                                                    27 (Pages 102 - 105)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 29 of 32. PageID #: 4730

 1   your devices?                                          1        A. No.
 2       A. Exact date -- I can give you probably a         2        Q. Does an email exist with all your IP
 3   range. Probably I would say sometime in the late       3    addresses sent to your lawyer?
 4   spring, summer of '18.                                 4           MR. STRAUSS: I'm going to again advise you
 5       Q. So you're -- you're testifying that you         5    not to disclose the content of any communication that
 6   obtained that document from your lawyers and you       6    you've had via email or over the phone or in person
 7   actually went through it and matched it -- and tried   7    with any of your counsel.
 8   to match it up with the IP addresses for your devices? 8        A. I'm going to choose not to answer that.
 9       A. I looked at my devices to see if that IP        9        Q. (By Mr. Yardley) Who made the decision to
10   address even existed here, and it didn't.             10    add Silverman Enterprises to the second amendment
11       Q. How did you do that, electronically? You       11    complaint?
12   didn't actually look at all the entries on that       12        A. When -- when drawing up the complaint, I
13   exhibit, did you?                                     13    relied on the advice of counsel to do that.
14       A. No. The only entry I'm seeing on that          14        Q. You never made a decision yourself
15   exhibit is mine.                                      15    personally to add Silverman Enterprises to the
16       Q. And what IP address did you see -- did you 16        complaint?
17   see, if any?                                          17           MR. STRAUSS: I'm going to object to the
18       A. When I checked?                                18    form of the question. You may answer it.
19          MR. STRAUSS: Object to form of the             19        A. I relied on counsel to do that when we were
20   question. You can answer.                             20    drafting the complaint.
21       Q. (By Mr. Yardley) You may answer.               21        Q. (By Mr. Yardley) Did you make any decision
22       A. Are you talking -- are -- are you asking me    22    personally as to whether to add Total Marketing
23   what IP address I saw when I checked?                 23    Concepts to the complaint?
24       Q. No. If you saw any of your devices on that 24               MR. STRAUSS: Objection. You may answer
25   list?                                                 25    that.
                                                 Page 106                                                    Page 108

 1       A. Oh, no.                                          1       A. That's another one where I relied on the
 2       Q. You know all your devices have an IP             2   advice of counsel to -- to add that when drafting.
 3   address, correct?                                       3       Q. (By Mr. Yardley) It's your position that
 4       A. Yes, all of my devices had an IP address.        4   Direct Energy is responsible for these ringless
 5       Q. And you made a list of those IP addresses,       5   voicemails being placed on your phone; is that
 6   correct?                                                6   correct?
 7       A. Yes.                                             7          MR. YARDLEY: I have no further questions.
 8       Q. Do you have a -- do you have a copy of that      8          MR. MATTHEWS: Sam, do you have anything?
 9   list?                                                   9          MR. YARDLEY: Mr. Strauss.
10       A. I -- I would imagine I sent it to counsel.      10          MR. STRAUSS: Oh, I'm so sorry, guys. I
11       Q. You imagine or you did?                         11   thought I heard -- no, I have no -- thank you very
12       A. I don't believe I made a document that I        12   much, Mr. Dickson.
13   saved.                                                 13          MR. MATTHEWS: I have just a few follow-ups
14       Q. Is there an email where you put all the IP      14   after that. Not a lot, but just to be sure I have
15   addresses for all your devices in an email?            15   some of it right.
16           MR. STRAUSS: I'm going to advise you,          16          MR. YARDLEY: Make sure nobody else is going
17   Mr. Dickson, not to reveal the contents of any email   17   to ask any questions first.
18   that you had with counsel or any communication you     18          MR. MATTHEWS: There's no one else.
19   had. But -- so you can answer the question -- well,    19          MR. YARDLEY: Okay. That's what I want to
20   actually no. I'm going to advise you not to answer     20   know. Go ahead.
21   this question based on attorney/client privilege.      21              FURTHER EXAMINATION
22       Q. (By Mr. Yardley) Does any email exist           22   BY MR. MATTHEWS:
23   outside of the emails to your counsel that has the     23       Q. Okay. Mr. Dickson, so I want to make sure
24   list of the IP addresses of every one of the devices   24   that I understood your answers to some of
25   you had?                                               25   Mr. Yardley's questions correctly. You testified
                                                 Page 107                                                    Page 109

                                                                                            28 (Pages 106 - 109)
                                           Veritext Legal Solutions
                                                346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 30 of 32. PageID #: 4731

 1   earlier you started receiving these voicemails in July      1   of 2017, correct?
 2   of 2017, correct?                                           2       A. No, it wouldn't have been -- it would have
 3      A. Yes.                                                  3   been April. That has to be a typo.
 4      Q. And then you started talking to Mr. Strauss           4       Q. It would have been after you got the
 5   about a potential suit about them in August of 2017?        5   November 3rd voicemail?
 6      A. Most likely August, yes, because that would           6       A. Most likely that should have said '18.
 7   have given it about three or four calls in.                 7       Q. I see.
 8      Q. And then you started forwarding the                   8           MR. STRAUSS: You mean April 2018, right?
 9   voicemails to Mr. Strauss as they came in in September      9       A. Correct.
10   of 2017?                                                   10       Q. (By Mr. Matthews) A couple of questions
11      A. Yeah, yeah, that would make sense.                   11   about the IP address. I believe I understood your
12      Q. Okay. And then you received one in                   12   testimony to me to be that what you did to check the
13   November, November the 3rd that mentions the name          13   IP address of your devices was that you pulled up an
14   Direct Energy, correct?                                    14   Internet search, like Google or something like that
15      A. Yes.                                                 15   and you searched for IP address locate and a website
16      Q. And then you send a letter to Direct                 16   came up. You can't remember the exact name of it,
17   Energy's general address after that?                       17   but it's the sort of website that tells you what
18      A. I don't know whether or not -- I don't               18   your IP address is?
19   recall whether or not we did that -- or I did that         19       A. Correct.
20   before or after that November 3rd call.                    20       Q. And the IP address that it showed you was
21      Q. Well, it's unlikely you would have done it           21   the same for each of those devices that you searched?
22   before, right?                                             22       A. No.
23          MR. STRAUSS: Object to form. You may                23       Q. No?
24   answer.                                                    24       A. Different on every one.
25      A. I guess it depends on what investigative             25       Q. Okay. Did -- did you go into your phone to
                                                     Page 110                                                    Page 112

 1   research was done after I retained counsel.                 1   check the IP address?
 2       Q. (By Mr. Matthews) Well, here's -- here's             2       A. I did.
 3   what I'm getting at is until that -- you start              3       Q. Okay. And how did you do that?
 4   getting these voicemails; and until November the            4       A. Oh, go into the phone? No. I just did the
 5   3rd, you had never gotten one that mentioned the            5   website thing --
 6   name Direct Energy, right?                                  6       Q. Okay.
 7       A. Correct.                                             7       A. -- where --
 8       Q. And you had never called back the number to          8       Q. So you didn't --
 9   see who was calling you to tell them to stop, right?        9       A. -- it goes to go my IP.com or something.
10       A. Correct.                                            10       Q. Got it. You -- you did not go to your WiFi
11           MR. STRAUSS: Object to form. You may               11   settings on your phone and check the IP address that
12   answer.                                                    12   shows up on your phone?
13       A. Okay. Not at that point.                            13       A. No, I did not.
14       Q. (By Mr. Matthews) Okay. At that point you           14       Q. Okay. Or on the desktop that you have?
15   were, instead, forwarding it to your counsel and           15       A. I did not, no.
16   then on November the 3rd you get the voicemail that        16       Q. Or -- or the laptop?
17   says the name Direct Energy and then you send the          17       A. No.
18   letter to Direct Energy; is that right?                    18       Q. Or -- or the iMac?
19       A. That timeline makes sense, yes.                     19       A. Correct.
20       Q. Okay. Part of the reason I ask that is that         20       Q. Okay.
21   the -- the letter that you produced in this lawsuit        21          MR. MATTHEWS: Thanks very much,
22   to -- to Direct Energy has a date on it of April 11th      22   Mr. Dickson. I'll pass the witness.
23   of 2017. And I -- I mean, I make mistakes on the           23          MR. STRAUSS: I have no redirect.
24   dates on letters sometimes. But I wanted to be sure        24          MR. YARDLEY: I have no further questions.
25   that you did send a letter to Direct Energy in April       25          MR. MATTHEWS: Thank you very much,
                                                     Page 111                                                    Page 113

                                                                                                 29 (Pages 110 - 113)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 31 of 32. PageID #: 4732

 1   Mr. Dickson. We can go off the record.                      1          MR. YARDLEY: Well, my position is that
 2          MR. YARDLEY: I do have one objection I'd             2   they're not relevant to this lawsuit; and if they are
 3   like to put on the record. I object to the use of the       3   deemed relevant and deemed to be additional instances
 4   additional documents either in this -- the additional       4   that plaintiff is going to rely on in seeking damages,
 5   documents produced today were ringless voicemails that      5   that we would be allowed to redepose the witness over
 6   the witness testified that he found in the last ten         6   that. But it's my position that they're not.
 7   days. And we would object to the use of those               7          MR. STRAUSS: Okay. Thanks. Understood.
 8   ringless voicemails in this lawsuit. And if those           8   Thank you, Mr. Dickson.
 9   ringless voicemails are allowed to be added to this         9          THE VIDEOGRAPHER: This concludes the
10   lawsuit, we would reserve the right to redepose the        10   deposition testimony given today by Matthew Dickson on
11   deponent.                                                  11   May 14th, 2020. We're going off the record at
12          MR. STRAUSS: And just to be clear on this           12   5:12 p.m.
13   regard, you are -- you would want to hold the              13              (Deposition concluded 5:12 p.m.)
14   deposition open to cross-examine the deponent              14
15   regarding those additional seven ringless voicemails.      15
16   That would be the topic that you wish to discuss?          16
17          MR. YARDLEY: I'd be seeking to exclude them         17
18   from the lawsuit.                                          18
19          MR. STRAUSS: Yeah, I understand. But to             19
20   the extent that that does not take place, an               20
21   alternative would be asking to hold in the deposition      21
22   open to prep further about the contents or about the       22
23   seven voice -- ringless voicemails?                        23
24          MR. YARDLEY: Yes, because I don't intend to         24
25   ask any questions about those until a ruling is made       25
                                                     Page 114                                                       Page 116

 1   that those ringless voicemails related to this              1          CHANGES AND SIGNATURE
 2   complaint because they were not included in either the      2 WITNESS NAME: MATTHEW DICKSON
 3   complaint or any of the discovery.                          3 DATE OF DEPOSITION: MAY 14, 2020
 4            MR. STRAUSS: Understood. But I just -- I           4 PAGE LINE CHANGE               REASON
 5   just want to confirm the need to hold the deposition        5 ___________________________________________________
 6   open for any other topic.                                   6 ___________________________________________________
 7            MR. YARDLEY: Well, any -- anything that            7 ___________________________________________________
 8   those seven ringless voicemails may relate to               8 ___________________________________________________
 9   including the quality of that.                              9 ___________________________________________________
10            MR. STRAUSS: Understood. Thanks.                  10 ___________________________________________________
11            MR. MATTHEWS: Yeah, I think -- I mean, my         11 ___________________________________________________
12   thought on that is I wish they had been sent over          12 ___________________________________________________
13   earlier. I appreciate his promptness in sending them       13 ___________________________________________________
14   over once we asked today. We reviewed them very            14 ___________________________________________________
15   quickly, but we haven't had a chance to review them        15 ___________________________________________________
16   against all the other records that have been produced.     16 ___________________________________________________
17   I don't know what path that would lead down. So if         17 ___________________________________________________
18   it -- if all the answers today were sufficient, then       18 ___________________________________________________
19   terrific. And if -- but if comparing those records to      19 ___________________________________________________
20   others that have been produced in the lawsuit leads to     20 ___________________________________________________
21   additional questions, we'll follow up with you.            21 ___________________________________________________
22            MR. STRAUSS: Okay. And just to make sure,         22 ___________________________________________________
23   Mr. Matthews, what you're saying is basically you wish     23 ___________________________________________________
24   to hold this deposition open as it relates to those        24 ___________________________________________________
25   seven ringless voicemails that were produced today?        25 ___________________________________________________
                                                     Page 115                                                    Page 117

                                                                                                  30 (Pages 114 - 117)
                                              Veritext Legal Solutions
                                                   346-293-7000
Case: 5:18-cv-00182-JRA Doc #: 124 Filed: 10/09/20 32 of 32. PageID #: 4733

 1                                                                  1   related to, nor employed by any of the parties in the
 2       I,______________________, do hereby certify that I         2   action in which this proceeding was taken, and further
                                                                    3   that I am not financially or otherwise interested in the
 3   have read the foregoing pages, and that the same is a
                                                                    4   outcome of this action.
 4   correct transcription of the answers given by me to the        5      Certified to by me on this 18th day of
 5   questions therein propounded, except for the corrections       6   May, 2020.
 6   or changes in form or substance, if any, noted in the          7                  <%13000,Signature%>
 7   attached Errata Sheet.                                                            Jill M. Vaughan, CSR, RPR
 8                                                                  8                  CSR No. 6192
                                                                                       Expiration date: 12-31-21
 9     _____________________________
                                                                    9                  Veritext Legal Solutions
10      WITNESS SIGNATURE DATE                                                         Veritext Registration No. 571
11                                                                 10                  300 Throckmorton Street, Suite 1600
12                                                                                     Fort Worth, TX 76102
13                                                                 11                  (817) 336-3042 (800) 336-4000
14                                                                 12
15                                                                 13
                                                                   14
16
                                                                   15
17                                                                 16
18                                                                 17
19                                                                 18
20                                                                 19
21                                                                 20
                                                                   21
22
                                                                   22
23                                                                 23
24                                                                 24
25                                                                 25
                                                        Page 118                                                           Page 120

 1       IN THE UNITED STATES DISTRICT COURT                        1   sam@turkestrauss.com
         FOR THE NORTHERN DISTRICT OF OHIO
                                                                    2                  May 18, 2020
 2
 3 MATTHEW DICKSON, on behalf of )
                                                                    3   RE: Matthew Dickson v. Direct Energy Services, LLC
   himself and others similarly )                                   4   DEPOSITION OF: Matthew Dickson (# 4107075)
 4 situated                  )                                      5       The above-referenced witness transcript is
       Plaintiff            ) CAUSE No. 5:18-cv-182
                                                                    6   available for read and sign.
 5                      )
   VS.                     )
                                                                    7       Within the applicable timeframe, the witness
 6                      )                                           8   should read the testimony to verify its accuracy. If
   DIRECT ENERGY, LP, TOTAL                 )                       9   there are any changes, the witness should note those
 7 MARKETING CONCEPTS, LLC,                   )                    10   on the attached Errata Sheet.
   and SILVERMAN ENTERPRISES, LLC)
 8     Defendandts             )
                                                                   11       The witness should sign and notarize the
 9                                                                 12   attached Errata pages and return to Veritext at
10           REPORTER'S CERTIFICATION FOR THE                      13   errata-tx@veritext.com.
11     ORAL VIDEO ZOOM DEPOSITION OF MATTHEW DICKSON               14       According to applicable rules or agreements, if
12                MAY 14, 2020
13     I, Jill M. Vaughan, Certified Shorthand Reporter in
                                                                   15   the witness fails to do so within the time allotted,
14 and for the State of Texas, hereby certify pursuant to          16   a certified copy of the transcript may be used as if
15 the Federal Rules and/or agreement of the parties present       17   signed.
16 to the following:                                               18                    Yours,
17     That the witness, MATTHEW DICKSON, was duly sworn by
                                                                   19                    Veritext Legal Solutions
18 the officer and that the transcript of the oral
19 deposition is a true record of the testimony given by the       20
20 witness;                                                        21
21     That the deposition transcript was duly submitted on        22
22 __________________ to the witness or to the attorney for
                                                                   23
23 the witness for examination, signature, and return to
24 Veritext by _______________.                                    24
25     I further certify that I am neither counsel for,            25
                                                        Page 119                                                           Page 121

                                                                                                        31 (Pages 118 - 121)
                                                Veritext Legal Solutions
                                                     346-293-7000
